18-12341-smb         Doc 103       Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                                Pg 1 of 61



  THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
  ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THE
  BANKRUPTCY COURT HAS APPROVED THIS DISCLOSURE STATEMENT. THIS
  DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS
  NOT YET BEEN APPROVED BY THE BANKRUPTCY COURT.




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                        Chapter 11

   1141 REALTY OWNER LLC., et al.,                             Case No.: 18-12341 (SMB)

                                     Debtors.                  (Jointly Administered)
 ----------------------------------------------------------x




                 DISCLOSURE STATEMENT FOR PLAN OF
    REORGANIZATION FOR 1141 REALTY OWNER LLC AND FLATIRONHOTEL
      OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




 KLESTADT WINTERS JURELLER SOUTHARD
 & STEVENS, LLP
 Attorneys for the Debtors
 200 West 41st Street, 17th Floor
 New York, New York 10036
 (212) 972-3000
 Tracy L. Klestadt
 Joseph C. Corneau


 Dated: New York, New York
        January 18, 2019



                                                          2
18-12341-smb            Doc 103       Filed 01/18/19 Entered 01/18/19 16:03:14                      Main Document
                                                   Pg 2 of 61


                                              I.    INTRODUCTION

          1141 Realty Owner LLC (“Owner”) and Flatironhotel Operations LLC (“Operator” and,
 together with Owner, the “Debtors”), the above-captioned debtors and debtors-in-possession
 submit this Disclosure Statement (the "Disclosure Statement") pursuant to section 1125 of title
 11, United States Code (the “Bankruptcy Code”). The Disclosure Statement is provided to all of
 the Debtors’ known creditors in order to disclose the information deemed to be material, important,
 and necessary for the Debtors’ creditors to arrive at a reasonably informed decision in exercising
 their rights to vote on the Plan of Reorganization proposed by the Debtors (the "Plan").1 A copy
 of the Plan is annexed hereto as Exhibit A. Also accompanying the Plan and Disclosure Statement
 is a creditor's voting ballot (the "Ballot") for the acceptance or rejection of the Plan, together with
 a copy of the Order approving the Disclosure Statement and Scheduling a Hearing on Confirmation
 of the Plan.

 Definitions and Exhibits

        Definitions. The definitions and designations of terms and names in the Plan apply to the
 Disclosure Statement and you should refer to the Plan for such definitions and designations.

         Exhibits. All Exhibits to the Disclosure Statement are incorporated as if fully set forth and
 are a part of the Disclosure Statement.

 Notice to Creditors

         The Debtors believe that confirmation and implementation of the Plan is in the best interest
 of the Debtors’ estates, their creditors and Interest holders. Based on the liquidation analysis
 annexed hereto as Exhibit B (the “Liquidation Analysis”), the Debtors believe that the
 distributions provided for in this Plan exceed the distributions that unsecured creditors would
 receive if the Debtors’ assets were liquidated. For this reason, the Debtors believe that approval
 of the Plan is the best opportunity for Creditors to receive payments with respect to Allowed
 Claims.

         Pursuant to Bankruptcy Code § 1125, on February __, 2019, the Bankruptcy Court
 approved this Disclosure Statement for submission to the holders of Claims against, or Interests
 in, the Debtors. On March __, 2019 at 10:00 a.m. (the “Confirmation Hearing”) a hearing will
 be held to consider confirmation of the Plan before the Honorable Stuart M. Bernstein, United
 States Bankruptcy Judge, United States Bankruptcy Court, One Bowling Green, New York, New
 York.

 The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be served
 and filed on or before 4:00 p.m. on March __, 2019. The Confirmation Hearing may be adjourned
 by the Bankruptcy Court without further notice except for the filing of a notice of the adjourned
 date on the Bankruptcy Court's docket, or the announcement of the adjourned date at the
 Confirmation Hearing (or at any subsequent adjourned date for the Confirmation Hearing).
 Creditors entitled to vote may vote on the Plan by filling out and mailing the accompanying Ballot
 to Omni Management Group, 5955 DeSoto Avenue, Suite 100, Woodland Hills, CA 91367
 1
     Capitalized terms not otherwise defined in this Disclosure Statement shall have the meanings set forth in the Plan.
18-12341-smb       Doc 103        Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                               Pg 3 of 61


 so that the Ballot is received on or before March __, 2019 at 4:00 p.m.
          Under the Bankruptcy Code, acceptance of a plan by a class of claims occurs when holders
 of at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the allowed
 claims of that class that cast ballots for acceptance or rejection of the plan, vote to accept the plan.
 Thus, acceptance of the Plan by a particular class will occur only if at least two-thirds in dollar
 amount and a majority in number of the holders of the claims in that class, that cast their Ballots,
 vote to accept the Plan. Under the Bankruptcy Code, acceptance of a plan by a class of Interests
 occurs when holders of at least two-thirds (2/3) in amount of such Interests that cast ballots for
 acceptance or rejection of the Plan, vote to accept the Plan. A vote may be disregarded if the
 Bankruptcy Court determines, after notice and a hearing, that such acceptance or rejection was not
 solicited or produced in good faith or in accordance with the provisions of the Bankruptcy Code.

        Bankruptcy Code § 1129(b) permits confirmation of the Plan, notwithstanding rejection by
 one or more Classes of Claims, if: (i) at least one impaired Class has accepted the Plan; and (ii)
 the Bankruptcy Court finds that the Plan does not “discriminate unfairly,” and is “fair and
 equitable” with respect to the rejecting Class. This procedure is generally referred to as "cram-
 down."

         The purpose of this Disclosure Statement is to inform all Claim holders of the information
 deemed to be material, important and necessary in order to make an informed judgment about the
 Plan, and to vote for the acceptance or rejection of the Plan, where voting is necessary.

         The approval by the Bankruptcy Court of this Disclosure Statement does not constitute a
 recommendation by the Bankruptcy Court as to the merits of the Plan, only that the Disclosure
 Statement contains "adequate information" from which creditors may form an opinion as to the
 merits of the Plan.

         The financial information contained in this Disclosure Statement has not been subject to a
 certified audit. Accordingly, the Debtors are unable to warrant or represent that the information is
 accurate and complete in all respects, although the Debtors have used their best efforts to set forth
 information and disclosures which are complete and accurate. This Disclosure Statement has been
 prepared on the basis of assumptions which the Debtors believe to be reasonable, however, there
 can be no assurance that these assumptions will prove to have been accurate.

                            II.     EXPLANATION OF CHAPTER 11

         Chapter 11 is the principal reorganization chapter of the Bankruptcy Code. Under chapter
 11, a debtor may reorganize or liquidate its business and assets.

        Since the Petition Date, the Debtors have managed their affairs as debtors and debtors in
 possession under Bankruptcy Code §§ 1107 and 1108.

         The formulation and confirmation of a plan of reorganization or liquidation is the principal
 purpose of a chapter 11 case. A chapter 11 plan sets forth the means of satisfying or discharging
 the claims against or interests in a chapter 11 debtor. Chapter 11 does not require that each holder
 of a claim against a debtor vote in favor of a plan in order for the Bankruptcy Court to approve a
 plan. If any class of claimants is impaired by a plan, the plan must be accepted by at least one
 "impaired" class of claims or interests. A claim or interest is deemed impaired if the plan provides



                                                    3
18-12341-smb       Doc 103       Filed 01/18/19 Entered 01/18/19 16:03:14                Main Document
                                              Pg 4 of 61


 that the claimant: (i) will not be repaid in full; (ii) will have any of its legal rights altered; or (iii)
 has an interest that is adversely affected. The holder of an impaired claim or interest is entitled to
 vote to accept or reject the plan if the claim or interest is an allowed claim or interest under
 Bankruptcy Code § 502, or temporarily allowed for voting purposes under Bankruptcy Rule 3018.

                III.   THE DEBTORS PRIOR TO THE CHAPTER 11 CASES

 Description of the Debtors’ Business

          Owner is the fee owner of the Flatiron Hotel, a 62-room boutique hotel (the “Hotel”)
 located at 9 West 26th Street a/k/a 1141 Broadway, New York, New York (the “Property”).
 Operator manages the Hotel and, prior to the Petition Date, Operator had approximately fifteen
 (15) employees, consisting of thirteen (13) part-time hourly employees, one (1) independent
 contractor who was also paid on an hourly basis, and one (1) full-time salaried employee.

 The Debtors’ Current Ownership and Structure

         Owner was formed on April 8, 2015 pursuant to the Delaware Limited Liability Act. One
 hundred percent (100%) of the membership interests in Owner are owned by 1141 Realty LLC.
 Ninety percent (90%) of the membership interests in 1141 Realty LLC are owned by Main Team
 Hotels LLC (“Main Team LLC”). One hundred percent (100%) of the membership interests in
 Main Team Hotels LLC are owned by Main Team Trading Ltd. (“Main Team Trading”), and one
 hundred percent (100%) of the membership interests in Main Team Trading Ltd. are owned by
 Jagdish Vaswani. In accordance with the terms of its Limited Liability Company Agreement,
 dated April 15, 2015, Owner is managed by one Managing Member and two (2) Independent
 Managers. 1141 Realty LLC is the Managing Member. Ricardo Beausoleil and Steven P. Zimmer
 serve as the Independent Managers.

       Operator was formed on January 30, 2015 under the laws of the State of New York. Jagdish
 Vaswani is the owner of one hundred percent (100%) of the membership interests in Operator.

 Prepetition Secured Debt

        Owner is party to a certain Loan Agreement (“Pre-Petition Loan Agreement”), dated as
 of April 16, 2015, between Owner as borrower and Rialto Realty Finance, LLC, as lender
 (“Rialto”) in the original principal amount of $22,500,000. Operator is not a party to the Loan
 Agreement or any documents ancillary thereto.

         Pursuant to the Pre-Petition Loan Agreement, Owner executed two promissory notes: (a) a
 Consolidated, Amended and Restated Promissory Note A in the amount of $22,500,000 (“Note
 A”); and (b) Promissory Note B in the amount of $2,500,000 (“Note B,” and together with Note
 A, the “Notes”). Pursuant to the Pre-Petition Loan Agreement, Owner executed a Consolidated,
 Amended and Restated Mortgage, Assignment of Leases and Rents, Fixture Filing and Security
 Agreement dated as of April 16, 2015 (the “Mortgage”), which was recorded in the City Register
 of the City of New York in City Register File Number 2015000206911 on June 17, 2015. Owner
 also executed an Assignment of Leases and Rents (the “Assignment of Leases and Rents”), which
 was recorded in the City Register of the City of New York in City Register File Number




                                                     4
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                           Pg 5 of 61


 2015000206912 on June 17, 2017. Finally, Owner delivered a UCC Financing Statement dated
 May 14, 2016 (the “Financing Statement”), which was recorded in the City Register of the City
 of New York in City Register Number 2015000206913 on June 17, 2015.

         On or about May 21, 2015, Rialto delivered an Assignment of Mortgage to the Prepetition
 Lender, which was recorded in the City Register of the City of New York in City Register File
 Number 2015000241846 on July 14, 2015. On or about May 21, 2015, the Original Lender
 delivered an Assignment of Assignment of Leases and Rents to the Prepetition Lender, which was
 recorded in the City Register of the City of New York in City Register File Number
 2015000241847 on July 14, 2015.

         In May 2015, the Original Pre-Petition Lender delivered an Allonge for Note A to the
 Prepetition Lender. On or about April 16, 2015, the Original Pre-Petition Lender delivered an
 Allonge for Note B to RMezz Flatiron LLC (“RMezz”), and on or about April 24, 2015, the
 Original Lender and RMezz entered into an Agreement Between Noteholders, pursuant to which
 Original Lender and RMezz made certain inter-creditor agreements.

 On or about May 27, 2015, the Original Pre-Petition Lender delivered an assignment of the
 Financing Statement to the Prepetition Lender, which was recorded in the City Register of the City
 of New York in City Register File Number 2015000241848 on July 14, 2015. On or about May
 21, 2015, Original Pre-Petition Lender delivered a General Assignment to Successor Lender.

       As of the Petition Date, the principal balance on the Notes were approximately
 $24,209,486, and monthly interest payments on the Notes were approximately $149,000.

         Prior to the Petition Date, credit card receipts were sent to a lockbox (the “Lockbox”)
 controlled by the Prepetition Lender. The Prepetition Lender has prohibited the Debtors from
 accessing records as to the funds received and held therein but based upon pleadings filed in the
 District Court Litigation, it is the Debtors’ understanding that there is approximately $183,440 in
 the Lockbox.

         Additionally, there are thirteen (13) judgments against Owner by the City of New York for
 various violations totaling $35,250; seventeen (17) Environmental Control Board judgments
 totaling approximately $81,090, and one (1) tax warrant by the New York State Department of
 Taxation and Finance for $354 that also encumber Owner’s property. As against Operator, there
 is one judgment by the New York State Commissioner of Labor for approximately $60,385, two
 (2) judgments by the New York State Department of Taxation and Finance totaling approximately
 $688,335, and six (6) judgments by the New York City Department of Finance totaling
 approximately $586,408.

 The Debtors’ Liabilities and Assets

         In addition to the secured debt described above, prior to the Bar Date (defined herein) the
 claims have been filed against the Debtors totaling approximately $3.06 million in unsecured debt.
 The Debtors believe that certain of those claims are either duplicative, overstated, or both, and
 intend to file objections to those claims if a resolution cannot be reached with the claimant(s).




                                                 5
18-12341-smb        Doc 103       Filed 01/18/19 Entered 01/18/19 16:03:14                   Main Document
                                               Pg 6 of 61


        Owner’s sole asset is the Property. Pursuant to an appraisal obtained by the Debtors during
 the pendency of these Chapter 11 Cases, the Property is currently valued at approximately $45
 million. Operator’s primary asset is the liquor license that is used in the operations of the Hotel.

 The Events Leading up to the Chapter 11 Cases

         On September 15, 2017, the Prepetition Lender sent a Notice of Default and Acceleration
 related to the Loan Agreement to Owner, and on September 18, 2017, Prepetition Lender
 commenced a foreclosure action against Owner2 in the United States District Court for the
 Southern District of New York (the “District Court”), Case No.: 17-cv-7081-LGS-HBP (the
 “District Court Action”).

         In its Complaint, Prepetition Lender alleged that Owner had defaulted under the Loan
 Agreement by, among other things, (i) serving alcoholic beverages at the Property without the
 requisite license from the New York State Liquor Authority, and (ii) misappropriating funds
 generated by food and beverage operations at the Property. On the same day, Prepetition Lender
 moved by Order to Show Cause for the appointment of a Receiver (the “First Motion to Appoint
 a Receiver”).

         On September 19, 2017, Prepetition Lender and Owner entered into a stipulation, whereby
 Owner agreed that it would not allow the sale of alcoholic beverages at the Property pending the
 conclusion of the hearing on the First Motion to Appoint a Receiver. On October 2, 2017, the
 District Court issued an Order denying the First Motion to Appoint a Receiver.

         On October 19, 2017, Owner filed its Answer in the District Court Action, whereby it
 denied substantially all of the material allegations contained in Prepetition Lender’s complaint,
 and asserted seven (7) counterclaims against Prepetition Lender seeking entry of a judgment
 declaring the Prepetition Lender’s Notice of Default to be invalid and seeking monetary damages
 for Prepetition Lender’s alleged breach of contract, breach of fiduciary duty, breach of the
 obligation of good faith and fair dealing. Owner amended its answer on November 7, 2017 to add
 an additional counterclaim seeking damages based upon Prepetition Lender’s alleged negligent
 impairment of collateral.

         On November 15, 2017, the District Court so ordered a stipulation by and between
 Prepetition Lender and Owner, whereby they agreed on terms regarding procedural requirements
 for the release of funds from the Cash Management Account for payment of expenses relating to
 the Property during the duration of the District Court Action (the “Stipulation and Order”).

         On February 2, 2018, Prepetition Lender filed a letter with the District Court requesting
 authority to file a motion seeking an order compelling Owner’s compliance with the terms of the
 Stipulation and Order. The District Court subsequently scheduled an evidentiary hearing to
 determine whether Owner should be held in contempt for failing to comply with the terms of the
 Stipulation and Order.

 2
  On December 7, 2017, Prepetition Lender amended its complaint to, among other things, add the following persons
 as defendants: Jagdish Vaswani, Robert K.Y. Chan, the City of New York and the State of New York, and to add
 claims seeking a monetary judgment for alleged breaches of the Notes and certain personal guaranties.




                                                        6
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 7 of 61




        On May 30, 2018, Prepetition Lender filed a second motion seeking the appointment of a
 Receiver (the “Second Motion for Appointment of a Receiver”). On June 11, 2018, after
 conducting an evidentiary hearing, Magistrate Judge Henry B. Pitman issued his Certification of
 Facts, Conclusions of Law and Proposed Remedies, recommending (1) an award in Prepetition
 Lender’s favor of reasonable attorneys’ fees and costs incurred as a result of prosecuting its
 contempt motion, and (2) the appointment of a special master to "monitor and report" on Owner’s
 continued compliance with the Stipulation and Order and declining to recommend Prepetition
 Lender’s request that Owner be required to retain a certified public accountant to perform an
 accounting of Owner’s income from November 15, 2017 through the present.

        On June 12, 2018, the District Court granted the motion of Owner’s counsel to withdraw
 as counsel in the District Court Action. As a result of the impact the District Court Action has had
 on the Debtors’ revenue stream, Owner had insufficient funds available to retain replacement
 counsel.

                         IV.    THE DEBTORS’ CHAPTER 11 CASE

         After the Petition Date, the Debtors, as debtors in possession, have been authorized to
 manage their businesses and assets in the ordinary course of business. Below is a summary of the
 salient motions brought before the Bankruptcy Court in the Chapter 11 Cases.

 Retention Orders

       The Bankruptcy Court has entered the following orders of retention (the “Retention
 Orders”):

               By Order dated September 20, 2018 (ECF Doc. No. 58), the Bankruptcy Court
                approved the Debtors’ application to retain KWJS&S as their general bankruptcy
                counsel, nunc pro tunc to the Petition Date.

               By Order dated September 20, 2018 (ECF Doc. No. 54), the Bankruptcy Court
                approved application for the employment of CR3 Partners, LLC (“CR3”) to
                provide James Katchadurian, a partner of CR3, as Chief Restructuring Officer and
                to provide related services to the Debtors, nunc pro tunc to the Petition Date.

               By Order dated September 20, 2018 (ECF Doc. No. 61), the Bankruptcy Court
                approved application for the employment of Verdolino & Lowey, P.C. as the
                Debtors’ accountant, nunc pro tunc to the Petition Date.

 First Day Motions

         On the Petition Date, the Debtors filed the following motions seeking relief critical to avoid
 irreparable harm to the Debtors and their businesses (collectively, the “First Day Motions”). On
 August 2, 2018, the Bankruptcy Court conducted an emergency hearing to consider the First Day
 Motions designed to facilitate the Debtors’ transition into chapter 11 by approving certain regular




                                                   7
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 8 of 61


 business practices that may not have been specifically authorized under the Bankruptcy Code
 and/or required specific Bankruptcy Court approval.

        A.      Debtor’s Motion for Entry of an Order Pursuant to Rule 1015(b) of the Federal
                Rules of Bankruptcy Procedure Directing Joint Administration of the Chapter 11
                Cases (ECF Doc. No. 2) (the “Joint Administration Motion”).

        The Joint Administration Motion requested that the Bankruptcy Court jointly administer
 the chapter 11 cases of 1141 Realty Owner LLC (Index No. 18-12341 (SMB)) and Flatironhotel
 Operations LLC (18-12342 (SMB)) to avoid duplicative notices, applications, and orders, thereby
 saving the Debtors’ estates significant time and expense. By Order of the Court dated August 7,
 2018, the Bankruptcy Court directed the joint administration of the Debtors’ bankruptcy cases
 (ECF Doc. No. 20).

        B.      Debtor’s Motion for Entry of an Order Extending the Debtors’ Time to File
                Schedules and Statements of Financial Affairs (ECF Doc. No. 3) (the “Extension
                Motion”).

        The Extension Motion requested authority to extend the Debtors’ time to file their
 schedules of assets and liabilities, executory contracts and unexpired leases, lists of equity security
 holders, statement of financial affairs and other documents pursuant to the Bankruptcy Rules and
 Local Bankruptcy Rules. By Order of the Court dated August 7, 2018, the Bankruptcy Court
 extended the time within which the Debtors were required to file their Schedules and Statements
 of Financial Affairs to September 14, 2018 (ECF Doc. No. 19).

        C.      Application for an Order Appointing Omni Management Group, Inc. as Claims and
                Noticing Agent for the Debtors Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. § 105(a)
                and Local Rule 5075-1 (ECF Doc. No. 4).

        By Order of the Court dated August 8, 2018, the Bankruptcy Court authorized the retention
 and appointment of Omni Management Group, Inc. as claims and noticing agent under 28 U.S.C.
 § 156(c), 11 U.S.C. § 105(A) and S.D.N.Y. Local Bankruptcy Rule 5075-1 (ECF Doc. No. 22).

        D.      Debtors’ Motion for Entry of Interim and Final Orders: Authorizing Payment of
                Prepetition Employee Compensation Obligations (ECF Doc. No. 5) (the “Wage
                Motion”).

           The Payment of Prepetition Employee Compensation Motion requested authority for the
 Debtors to satisfy, in the ordinary course of business, the pre-petition employee compensation
 obligations, including, but not limited to, the pre-petition payroll and pre-petition payroll taxes
 (collectively, the “Prepetition Compensation”). The Debtors sought this relief out of concern
 that, if the Prepetition Compensation was not paid on a timely basis, the Debtors’ employees might
 refuse to work. The Bankruptcy Court approved the Wage Motion authorizing the payment of
 prepetition employee compensation obligations on an interim basis on August 7, 2018 (ECF Doc.
 No. 51), and on a final basis on September 20, 2018 (ECF Doc. No. 56).




                                                   8
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 9 of 61


        E.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing, But Not
                Directing, Flatironhotel Operations LLC to Pay Certain Prepetition Claims of
                Critical Vendors (ECF Doc. No. 6) (the “Critical Vendors Motion”).

        The Critical Vendors Motion requested authority for the Debtors to pay in the ordinary
 course of business and consistent with their prepetition practice certain prepetition critical vendor
 claims. The Bankruptcy Court approved the Critical Vendors Motion authorizing the Debtors to
 pay certain prepetition claims of critical vendors on an interim basis on August 7, 2018 (ECF Doc.
 No. 18), and on a final basis on September 20, 2018 (ECF Doc. No. 55).

        F.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to
                Obtain Post-Petition, Priming, Senior Secured, Superpriority Financing Pursuant to
                11 U.S.C. §§ 105, 362, 364(c) and 364(d), Bankruptcy Rule 4001(c) and Local
                Bankruptcy Rule 4001-2 (ECF Doc. No. 7) (the “DIP Financing Motion”).

          The DIP Financing Motion requested authority, on an interim and final basis, for the
 Debtors to (i) utilize cash collateral of the DIP Lender; (ii) grant the DIP Lender a senior valid,
 perfected and first priority security interest and lien, pursuant to 11 U.S.C. §§ 364(c) and (d), on,
 among other things, all of Debtors’ pre- and post-petition now existing and after acquired, assets;
 (iii) authorize the continued limited use of cash collateral; and (iv) modify the automatic stay as to
 the DIP Lender. The Prepetition Secured Lender objected to the DIP Financing Motion (ECF Doc
 No. 40) and, at the hearing on DIP Financing Motion, the Prepetition Secured Lender consented
 to the Debtors’ use of cash collateral on an interim basis. By Order dated August 9, 2018 (ECF
 Doc. No. 23), the Bankruptcy Court approved the interim stipulation between the Debtors and
 Prepetition Secured Lender and entered an order authorizing the Debtors to use the Prepetition
 Secured Lender’s cash collateral.

         At the final hearing to consider the DIP Financing Motion, after negotiations between the
 parties as to the terms of a final order approving the DIP Financing Motion, the Bankruptcy Court
 the Bankruptcy Court approved the DIP Financing Motion and entered an order granting the DIP
 Financing Motion on a final basis on September 24, 2018 (ECF Doc No. 62).

 Official Committee of Unsecured Creditors

        To date, no Official Committee of Unsecured Creditors has been appointed in the Debtors’
 chapter 11 cases.

 Other Key Orders Granted During the Chapter 11 Case

         In addition to the First Day Orders and Retention Orders, the Bankruptcy Court has entered
 the following additional orders:

               By Order dated September 20, 2018 (ECF Doc. No. 60), the Bankruptcy Court (i)
                restrained and enjoined all utility providers of the Debtors from altering, refusing,
                or discontinuing utility services to the Debtors; (ii) directed all utility providers of
                the Debtors to provide continued and uninterrupted utility service to the Debtors;




                                                   9
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 10 of 61


                and (iii) approved the Debtors’ proposed adequate assurance for future payment in
                accordance with section 366(b) of the Bankruptcy Code.

               By Order dated September 24, 2018 (ECF Doc. No. 63), the Bankruptcy Court set
                November 5, 2018 as the last date for creditors to file claims against the Debtors
                that arose prior to the Petition date. The last date for governmental entities to file
                claims is January 28, 2019.

               By Order dated October 30, 2018 (ECF Doc. No. 80), the Bankruptcy Court
                authorized and approved the Debtors’ assumption of the Operator’s agreements
                with both Booking.Com B.V. and Expedia.Com Ltd. (together, the “Reservation
                Platform Contracts”) to bring positive value to the Debtors’ estates.

 Management of the Reorganized Debtors

         Following the Effective Date of the Plan, the managing member of the Reorganized
 Debtors shall be Premier Nomad LLC. Premier Nomad LLC is managed by Uzi Ben Abraham,
 Yaron Jacobi and Bert H. Dweck. Brief biographies of Messrs. Ben Abraham, Jacobi and Dweck
 follow.

 Uzi Ben Abraham: Uzi Ben Abraham is a founding partner of Premier Equities, Inc., the parent
 company of Premier Nomad LLC. His primary focus is on development and asset management of
 the company’s portfolio of street retail and commercial office properties. Mr. Ben Abraham has
 an extensive history in the fashion retail industry. After emigrating to the United States from Israel
 in 1986, he founded Atrium, a high-end denim sportswear company located in Manhattan. In 1996,
 he co-founded the trend-setting luxury fashion retailer SCOOP in New York City and led the
 company to become a nationwide brand. Mr. Ben Abraham sold SCOOP in 2005 and co-founded
 Premier Equities in 2009 with Yaron Jacobi.

 Yaron Jacobi: Yaron Jacobi is a founding partner of Premier Equities, Inc., the parent company of
 Premier Nomad LLC. His primary focus is on acquisitions and leasing of the company’s portfolio
 of street retail and commercial office properties. After emigrating to the United States from Israel
 and founding the hip-hop era fashion line Genesis in the mid-1990s, Mr. Jacobi began investing in
 real estate. He was among the first to acquire street retail locations in SoHo and played a pivotal
 role in transforming SoHo into one of New York City’s most prestigious and dynamic retail
 destinations. In 2009, Mr. Jacobi joined Uzi Ben Abraham to co-found Premier Equities.

 Bert H. Dweck: Bert H. Dweck is a partner of Premier Equities, the parent company of Premier
 Nomad LLC. His primary focus is on acquisitions and leasing of the company’s portfolio of street
 retail and commercial office properties. A native of Brooklyn, New York, Mr. Dweck began his
 career handling licensing and nationwide sales for his family’s textile business, which was
 established in the 1920s. He joined Premier Equities in 2017 after engaging in numerous
 transactions with co-founders Uzi Ben Abraham and Yaron Jacobi since the founding of the
 company in 2009.




                                                  10
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 11 of 61


        V.    SUMMARY OF PLAN OF REORGANIZATION AND TREATMENT
                         OF CLAIMS AND INTERESTS

         Below is a summary of the Plan. Parties in interest are urged to review the Plan in its
 entirety to determine how the Plan affects their rights as Creditors or Interest holders.

         The Plan provides for the reorganization of the Debtors by the use of the Exit Facility,
 which shall provide the necessary Cash to pay the Prepetition Lender’s Secured Claim, as well as
 the Premier Funds, which shall be sufficient to make the Effective Date Payment. From the
 Effective Date Payment the Debtors will pay all Allowed Secured Claims (other than the
 Prepetition Lender’s Secured Claim), Administrative Expenses, Priority Claims, and General
 Unsecured Claims.

         The Debtors currently anticipate that the Effective Date will occur no later than ninety days
 after the confirmation of the Plan.

         The treatment of Creditors under the Plan provides for payment in full on account of their
 Allowed Claims, and Creditors could not receive more in a liquidation of the Debtors under chapter
 7 of the Bankruptcy Code. See Exhibit B, Liquidation Analysis.

 Unclassified Claims

         Certain types of claims are automatically entitled to specific treatment under the
 Bankruptcy Code. They are not considered impaired, and holders of such claims do not vote on
 the Plan. Holders of these claims may, however, object if, in their view, their treatment under the
 Plan does not comply with that required by the Bankruptcy Code. As such, the Debtors have not
 placed the following claims in any class:

 Statutory Fees

         Statutory fees, and any applicable interest thereon, are all fees payable pursuant to Chapter
 123 of Title 28, United States Code, including, but not limited to, all fees required to be paid by
 28 U.S.C. §1930(a)(6) plus any interest due and payable under 31 U.S.C. §3717 (“U.S. Trustee
 Fees”). U.S. Trustee Fees will accrue and be timely paid until the Case is closed, dismissed, or
 converted to another chapter under the Bankruptcy Code. Any U.S. Trustee Fees owed on or
 before the Effective Date of this Plan will be paid in full on the Effective Date of the Plan.

        The following chart lists the Debtors’ estimated U.S. Trustee Fees and their proposed
 treatment under the Plan:




                                                  11
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 12 of 61




                                        Estimated
                                         Amount                    Proposed Treatment
                  Type                    Owed

   U.S. Trustee Fees                       $0.00         To the extent not paid in the ordinary
                                                         course pursuant to the budget attached to
                                                         the Cash Collateral Order, U.S. Trustee
                                                         Fees will be paid in full in Cash on the
                                                         Effective Date of the Plan.


 Administrative Expenses

        Administrative Expenses are costs or expenses of administering the Debtors’ Chapter 11
 Case which are allowed under Bankruptcy Code § 503. Administrative Expenses also include the
 value of any goods sold to the Debtors in the ordinary course of business and received within
 twenty (20) days prior to the Petition Date. The Bankruptcy Code requires that all Administrative
 Expenses be paid on the Effective Date of the Plan, unless a particular claimant agrees to a different
 treatment.

        The following chart lists the Debtors’ estimated administrative expenses and their proposed
 treatment under the Plan:

                                        Estimated
                 Type                    Amount                     Proposed Treatment
                                          Owed
   Expenses Arising in the                               To the extent not paid in the ordinary
                                          $0.00
   Ordinary Course of Business                           course pursuant to the budget attached to
   After the Petition Date                               the Cash Collateral Order, will be paid in
                                                         full on the Effective Date, in Cash, or
                                                         upon such other terms as may be agreed
                                                         upon by the holder of the Claim and the
                                                         Debtors.




                                                    12
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                           Pg 13 of 61


   Professional Fees, as                               To the extent not paid in the ordinary
   approved or to be approved by                       course pursuant to the budget attached to
   the Bankruptcy Court.                $33,434        the Cash Collateral Order and in
                                                       accordance with the Interim
                                                       Compensation Order, will be paid in full
                                                       on the Effective Date, in Cash, or
                                                       according to Bankruptcy Court order if
                                                       such fees have not been approved by the
                                                       Bankruptcy Court on the Effective Date of
                                                       the Plan.
   Clerk’s Office Fees                   $0.00         To the extent not paid in the ordinary
                                                       course pursuant to the budget attached to
                                                       the Cash Collateral Order, will be paid in
                                                       full on the Effective Date.
   Other administrative expenses         $0.00         To the extent not paid in the ordinary
                                                       course pursuant to the budget attached to
                                                       the Cash Collateral Order, will be paid in
                                                       full on the Effective Date, in Cash, or
                                                       upon such other terms as may be agreed
                                                       upon by the holder of the Claim and the
                                                       Debtors.
   TOTAL                                $33,434

 Priority Tax Claims

         Allowed Priority Tax Claims are not impaired. All Allowed Priority Tax Claims shall be
 paid in full on the Effective Date. Holders of Priority Tax Claims shall not be entitled to vote on
 the Plan.

         The following chart lists the Debtors’ estimated section 507(a)(8) priority tax claims and
 their proposed treatment under the Plan:

        Description           Estimated                           Treatment
                               Amount
                                Owed

  Tax Claims (estimated)                    All Allowed Priority Tax Claims shall be paid in
                              $2,517,358    full, in Cash, on the Effective Date.

 Classes of Claims and Equity Interests

         The following are the classes set forth in the Plan, and the proposed treatment that they
 will receive under the Plan:




                                                  13
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 14 of 61


 Classes of Priority Unsecured Claims

         Certain priority claims that are referred to in Bankruptcy Code § 507(a) are required to be
 placed in classes. The Bankruptcy Code requires that each holder of a priority claim receive Cash
 on the Effective Date of the Plan equal to the allowed amount of such claim; however, a class of
 holders of such claims may vote to accept different treatment.

          The Debtors propose to pay priority unsecured claims in full on the Effective Date.

   Class #       Description and Amount         Impairment                  Treatment

                                                                Allowed       Priority    Non-Tax
      1       Priority Non-Tax Claims
                                                 Unimpaired     Claims shall be paid in full on the
              $0.00                                             Effective Date, or as soon
                                                                thereafter as is reasonably
                                                                practicable, from the Effective
                                                                Date Payment. In accordance
                                                                with Bankruptcy Code § 1126(f),
                                                                holders of Class 1 Claims shall
                                                                not be entitled to vote on the Plan
                                                                and shall be deemed to have
                                                                accepted the Plan.

 Classes of Secured Claims

         Allowed Secured Claims are claims secured by property of the Debtors’ bankruptcy estates
 (or that are subject to setoff) to the extent Allowed as secured claims under Bankruptcy Code §
 506. If the value of the collateral or setoffs securing the creditor’s claim is less than the amount
 of the creditor’s allowed claim, the deficiency will be treated as a General Unsecured Claim.

   Class #      Description and Amount          Impairment                 Treatment


      2
                                                  Impaired     The Premier Claim shall be
              Premier Secured Claim
                                                               deemed satisfied upon the
              Approximately $1,166,177
                                                               Effective Date of the Plan with no
                                                               amounts remaining due by the
                                                               Debtors to Premier.




                                                  14
18-12341-smb         Doc 103        Filed 01/18/19 Entered 01/18/19 16:03:14                      Main Document
                                                 Pg 15 of 61



       3        Prepetition Lender Secured              Unimpaired         Holders of the Allowed Prepetition
                Claim                                                      Lender’s Claim shall be paid in
                Approximately $32,048,2853                                 full on the Effective Date from the
                                                                           proceeds of the Exit Facility as and
                                                                           when Allowed by the Bankruptcy
                                                                           Court. To the extent that the Exit
                                                                           Facility does not close within
                                                                           ninety (90) days of the
                                                                           Confirmation Date, either (i) the
                                                                           Debtors shall market and sell their
                                                                           real property to satisfy any
                                                                           Allowed      Prepetition     Lender
                                                                           Secured Claim, or (ii) Premier
                                                                           shall provide additional Premier
                                                                           Funds to satisfy any Allowed
                                                                           Prepetition Lender’s Claim. From
                                                                           the Confirmation Date through the
                                                                           Effective Date, Holders of the
                                                                           Allowed Prepetition Lender’s
                                                                           Claim shall receive monthly
                                                                           interest payments at the rate then
                                                                           applicable with respect to the
                                                                           Prepetition Lender’s Claim.
                                                                           Allowed Class 4 Claims shall
       4        Other Secured Claims                    Unimpaired         consist of all Allowed Claims
                Approximately $0.00                                        secured by property of the Debtors
                                                                           other than the Premier Claim and
                                                                           the Prepetition Lender’s Claim.
                                                                           Class 4 Claims shall be paid in full
                                                                           on the Effective Date from the
                                                                           Effective Date Payment.

 Classes of General Unsecured Claims

         General unsecured claims are not secured by property of the estate and are not entitled to
 priority under Bankruptcy Code § 507(a).

         The following chart identifies the Plan’s proposed treatment of Class 5 Claims, which
 consist of General Unsecured Claims against the Debtors:



 3
   On November 2, 2018, the Prepetition Lender filed a proof of claim, designated Claim No. 14 on the Debtors’ claims
 register, in the amount of $32,048,285.29 (the “Proof of Claim”). On November 16, 2018, the Debtors filed an
 objection to the Proof of Claim (ECF No. 84), which, as of the date hereof, is pending. The Prepetition Lender Secured
 Claim will be paid in full on the Effective Date as and when Allowed by the Bankruptcy Court.




                                                          15
18-12341-smb            Doc 103        Filed 01/18/19 Entered 01/18/19 16:03:14                       Main Document
                                                    Pg 16 of 61



       Class #          Description           Impairment                               Treatment

                                                                Class 5 Claims are comprised of the Allowed
           5        General                   Unimpaired        Claims of General Unsecured Creditors. Each
                    Unsecured                                   holder of an Allowed General Unsecured Claim
                    Claims                                      shall receive payment in full on account of such
                                                                claim on the Effective Date from the Effective
                    Approximately                               Date Payment.
                    $2,073,7224

 Class 6 Interest Holders

         All existing membership interests in the Debtors shall be cancelled, and the Debtors’
 membership interests shall be reissued as follows: (i) with respect to Owner, Fifty (50%) Percent
 shall be owned by 1141 Realty LLC and Fifty (50%) Percent shall be owned by Premier Nomad
 LLC; and (ii) with respect to Operator, One Hundred (100%) Percent shall be owned by Premier
 Nomad LLC. Class 6 Interests are impaired.

 Claims and Interests Not Impaired Under the Plan

        The term "impaired" as used below shall have the same meaning as it has pursuant to
 Bankruptcy Code § 1124. Holders of Administrative Expenses, Priority Tax Claims, and Claims
 in Classes 1, 3, 4, and 5 are not impaired and shall be paid in full, on the Effective Date.

        Classes 1, 3, 4 and 5 are not impaired under the Plan and, therefore, holders of Claims in
 Classes 1, 3, 4 and 5 are deemed to accept the Plan.

 Claims and Interests Impaired Under the Plan

        Claims in Class 2 and Interests in Class 6 are impaired under the Plan. The holders of
 Claims in Class 2 and Interests in Class 6 are entitled to vote on the Plan.

                       VI.     MEANS FOR IMPLEMENTATION OF THE PLAN

         The payments under the Plan will be made from the (a) Exit Facility, and (b) the Premier
 Funds. With respect to the portion of the Effective Date Payment to be funded by the Premier
 Funds, no later than ten (10) business days prior to the anticipated Effective Date, the Debtors shall
 provide Premier with an accounting of all amounts the Debtors believe must be paid from such
 funds. No later than two (2) business days prior to the anticipated Effective Date, Premier shall
 transfer the Premier Funds to the Debtors for the purposes of making the Effective Date Payment.

         On the Effective Date, the Debtors will have sufficient Cash to pay in full, or reserve for
 (as applicable), the following amounts required to be paid under the Plan:



 4
     Aggregate amount of filed claims, less duplicates. The Debtors reserve all rights to object to all proofs of claim.




                                                              16
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 17 of 61


               U.S. Trustee’s fees and any applicable interest;

               Allowed Priority Tax Claims;

               Allowed Administrative Expenses, including Allowed Fee Claims (except to the
                extent that the holders of Administrative Expenses agree to different treatment, and
                except for Allowed Administrative Expenses held pursuant to Bankruptcy Code
                503(b)(9) which shall be paid as soon as reasonably practicable after the Effective
                Date or upon such other terms as may be agreed to by the holder thereof and the
                Debtor); and

               Allowed Claims in Classes 1, 3, 4, and 5.

         Exit Facility. The Debtors or Reorganized Debtors, as applicable, with the assistance of
 Premier, shall obtain the Exit Facility in an amount sufficient to satisfy the Allowed portion of the
 Prepetition Lender’s Claim. The Exit Facility shall be used to satisfy the Allowed portion the
 Prepetition Lender’s Claim and, at the Reorganized Debtors’ discretion, may be used to fund
 ongoing operations of the Reorganized Debtors. To the extent that the Exit Facility does not close
 within ninety (90) days of the Confirmation Date, either (i) the Debtors shall market and sell their
 real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier shall provide
 additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim.

         Quarterly Reports. Until the Chapter 11 Cases are closed, the Reorganized Debtors shall
 file quarterly reports setting forth the status of Distributions to holders of Allowed Claims. The
 quarterly reports shall be filed on or before the 15th day of, January, April, July, and October. In
 addition, the Reorganized Debtors shall maintain an accurate register of the General Unsecured
 Claims.

        Vesting of Assets. As of the Effective Date, pursuant to provisions of Bankruptcy Code §§
 1141(b) and (c), all property and assets of the Debtors shall be transferred to and shall vest in the
 Reorganized Debtors free and clear of all Liens, Claims and Interests, except as otherwise
 expressly provided in this Plan and the Confirmation Order.

        Continuing Existence. From and after the Effective Date, the Reorganized Debtors will
 continue in existence and shall continue normal operations of their businesses under applicable
 law.

         Release of Avoidance Actions. On the Effective Date, the Debtors, on behalf of
 themselves and their Estates, shall release any and all Avoidance Actions, and the Debtors and the
 Reorganized Debtors, and any of their successors and assigns and any entity acting on behalf of
 the Debtors or the Reorganized Debtors shall be deemed to have waived the right to pursue any
 and all Avoidance Actions.

                     VII. EXECUTORY CONTRACTS AND LEASES

         All executory contracts or unexpired leases of the Debtors listed on Exhibit 1 to the Plan
 shall be deemed assumed by the Debtors as of the Effective Date. Simultaneously with service of
 the Plan and Disclosure Statement, the Debtors shall provide a notice to all counter-parties to



                                                  17
18-12341-smb      Doc 103        Filed 01/18/19 Entered 01/18/19 16:03:14           Main Document
                                              Pg 18 of 61


 executory contracts proposed to be assumed, substantially in the form annexed to the Plan as
 Exhibit 2. Such counter-parties shall have until seven (7) days prior to the Confirmation Hearing
 to file an objection to the proposed cure amount provided in such notice. All objections to cure
 amounts shall be heard at the Confirmation.

         Any executory contract or unexpired lease of the Debtors not listed in Exhibit 1 to the Plan
 and which has not been assumed or rejected by Final Order of the Bankruptcy Court, or which is
 not the subject of a pending motion to assume or reject on the Confirmation Date shall be deemed
 rejected by the Debtors on the Effective Date. Any entity with a Claim that arises from the rejection
 of an executory contract or unexpired lease must file its Claim within thirty (30) days after the
 later of the date of the order rejecting the executory contract or unexpired lease and the
 Confirmation Date, and shall have the same rights as a Class 5 Claimant to the extent such Claim
 becomes an Allowed General Unsecured Claim. Any Claims arising from the rejection of an
 executory contract or unexpired lease not filed with the Bankruptcy Court within such time
 will be automatically treated as a Disallowed Claim, forever barred from assertion, and shall
 not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
 or property of the foregoing parties, without the need for any objections by the Debtors or
 the Reorganized Debtors, as applicable, or further notice to, or action, order, or approval of
 the Bankruptcy Court or any other entity, and any Claim arising out of the rejection of the
 executory contract or unexpired lease shall be deemed fully satisfied, released, and
 discharged, notwithstanding anything in the Schedules or any proof of Claim to the contrary.

              VIII. PROCEDURE FOR RESOLVING DISPUTED CLAIMS

         Article VII of the Plan sets forth the procedures for resolving Disputed Claims under the
 Plan, including the establishment of Disputed Claims Reserves for certain Disputed Claims.

                           IX.     RETENTION OF JURISDICTION

         The Bankruptcy Court shall retain jurisdiction over the Debtors, the Reorganized Debtors,
 and the Chapter 11 Cases pursuant to chapter 11 of the Bankruptcy Code and for the purposes set
 forth in Bankruptcy Code §1127(b), including, without limitation, with respect to the following
 matters:

            a. to hear and determine any claim or cause of action belonging to the Estates, and
               any disputes concerning the classification, allowance, or estimation of any Claim;
            b. to resolve any disputes concerning any funds held in the Disputed Claims Reserve;
            c. to hear and determine all disputed issues relating to a security or ownership interest
               in any property of the Estates, or in any proceeds thereof;
            d. to hear and determine all Claims arising out of any agreement entered into by the
               Debtors after the Petition Date but prior to the entry of the Confirmation Order;
            e. to recover all assets and property of the Debtors wherever located;
            f. to alter, modify and amend the Plan pursuant to Bankruptcy Code §1127 or to
               remedy any defect, cure any omissions, or reconcile any inconsistency in the Plan




                                                  18
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 19 of 61


                 or Confirmation Order as may be necessary to carry out the purpose and intent of
                 the Plan, and to extent authorized by the Bankruptcy Code or Bankruptcy Rules;
            g. to hear and determine such other matters as may be provided for in the
               Confirmation Order and for the purposes set forth in Bankruptcy Code §§1127(b)
               and 1142, or in Bankruptcy Rules 1019 and 3020(d);
            h. to hear and determine all applications for compensation of professionals for
               services rendered and expenses incurred through the Confirmation Date, and
               thereafter to hear and determine any objections to compensation of professionals;
            i. to hear and determine any and all pending applications, adversary proceedings,
               contested matters and litigated matters;
            j. to hear and determine any disputed issues with respect to the payments to be made
               under the Plan;
            k. to enter orders that are necessary or appropriate to carry out the provisions of the
               Plan, including orders interpreting the provisions of the Plan;
            l. to enter a Final Order or decree concluding the Debtors’ Chapter 11 Cases; and
            m. to determine such other matters as may be provided for in the Confirmation Order,
               or as may be authorized under the provisions of the Bankruptcy Code.
                      X.    CONFIRMATION AND EFFECTIVE DATE

        Conditions Precedent to Confirmation. The following are the conditions precedent to
 the Confirmation of the Plan:
            a. The Debtors shall have entered into a commitment letter for the Exit Facility,
               conditioned upon the entry of the Confirmation Order;
            b. All terms, conditions and provisions of the Plan are approved in the proposed
               Confirmation Order; and
            c. The proposed Confirmation Order shall be in form and substance acceptable to
               counsel to the Debtors, counsel to Premier, and the U.S. Trustee.
        The conditions precedent set forth in subparagraphs (a), (b), and (c) above, may be waived
 by the Debtors, only with the consent of Premier and upon reasonable notice to the U.S. Trustee.
     Conditions Precedent to the Effective Date. The following are the conditions precedent to
 the Effective Date of the Plan:
            a. The Bankruptcy Court shall have entered the Confirmation Order, and the
               Confirmation Order shall have become a Final Order; and
            b. The Debtors shall have made the Effective Date Payment.
           XI.    DISCHARGE OF CLAIMS, RELEASES AND EXCULPATION

         Interest Holders of the Debtors. Upon the Effective Date, all existing membership
 interests in the Debtors shall be cancelled, and the Debtors’ membership interests shall be reissued
 as follows: (i) with respect to Owner, fifty (50%) Percent shall be owned by 1141 Realty LLC and




                                                 19
18-12341-smb     Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14          Main Document
                                          Pg 20 of 61


 fifty (50%) Percent shall be owned by Premier Nomad LLC; and (ii) with respect to Operator, One
 Hundred (100%) Percent shall be owned by Premier Nomad LLC.

      Injunction. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
 CONFIRMATION ORDER, FROM AND AFTER THE CONFIRMATION DATE, ALL
 PERSONS ARE PERMANENTLY ENJOINED FROM COMMENCING OR
 CONTINUING IN ANY MANNER ANY ACTION OR PROCEEDING (WHETHER
 DIRECTLY, INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE
 DEBTORS, THE REORGANIZED DEBTORS, THE DEBTORS’ PROPERTY, OR THE
 ESTATES BASED ON ANY ACT, OMISSION, TRANSACTION, OR OTHER ACTIVITY
 OF ANY KIND OR NATURE THAT OCCURRED ON OR BEFORE THE
 CONFIRMATION DATE, INCLUDING ANY CLAIMS THAT ARE PROPERTY OF THE
 DEBTORS’ BANKRUPTCY ESTATES (COLLECTIVELY, THE “RELEASED
 CLAIMS”); PROVIDED THAT NOTHING IN THE PLAN OR THE CONFIRMATION
 ORDER SHALL ENJOIN THE UNITED STATES GOVERNMENT OR ANY OF ITS
 AGENCIES OR ANY STATE OR LOCAL AUTHORITY, FROM BRINGING ANY
 CLAIM, SUIT, ACTION OR OTHER PROCEEDINGS (WHETHER DIRECTLY,
 INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE DEBTORS, OR
 ANY OF THE DEBTORS’ OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
 ADVISORS, AGENTS, REPRESENTATIVES AND ASSIGNS, OR THE DEBTORS’
 PROPERTY, FOR ANY LIABILITY, INCLUDING UNDER THE INTERNAL REVENUE
 CODE, THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE UNITED
 STATES, OR ANY STATE OR LOCAL AUTHORITY. IN ADDITION, THE
 INJUNCTION PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
 YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
 LIABILITY.

      Release by the Debtors. PURSUANT TO BANKRUPTCY CODE §1123(b), AND
 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, UPON THE
 EFFECTIVE DATE, THE DEBTORS AND REORGANIZED DEBTORS SHALL
 RELEASE UNCONDITIONALLY, AND HEREBY ARE DEEMED TO FOREVER
 RELEASE UNCONDITIONALLY THE FOLLOWING PERSONS (COLLECTIVELY,
 THE “RELEASED PARTIES”): (A) PREMIER ITS DIRECTORS, OFFICERS,
 ADVISORS, ACCOUNTANTS, CONSULTANTS, AND ATTORNEYS; AND (B) THE
 DEBTORS’ ADVISORS, INCLUDING ATTORNEYS AND ACCOUNTANTS, FROM
 ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, RIGHTS,
 CAUSES OF ACTION AND LIABILITIES WHATSOEVER, INCLUDING THE
 RELEASED CLAIMS (EXCEPT FOR THE RIGHT TO ENFORCE THE
 PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS, IF ANY, UNDER THE
 PLAN AND THE RIGHT TO FILE AN OBJECTION WITH THE BANKRUPTCY
 COURT WITH RESPECT TO ANY FEE CLAIMS), WHETHER LIQUIDATED OR
 UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED, KNOWN
 OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN EXISTING OR THEREAFTER
 ARISING, IN LAW, OR OTHER OCCURRENCE TAKING PLACE ON OR PRIOR TO
 THE EFFECTIVE DATE, EXCEPT FOR THOSE CLAIMS OR LIABILITIES ARISING
 OUT OF OR RELATING TO ANY ACT OR OMISSION THAT CONSTITUTES GROSS



                                               20
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 21 of 61


 NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF FIDUCIARY DUTY,
 CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE DISCLOSURE OF
 CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES. IN ADDITION, THE
 RELEASE PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY ATTORNEY
 FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW YORK STATE
 RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.

      A.   Exculpation. TO THE EXTENT PERMISSIBLE UNDER BANKRUPTCY
 CODE §1125(e), NEITHER THE RELEASED PARTIES NOR THEIR ADVISORS,
 ACCOUNTANTS, AND ATTORNEYS, SHALL HAVE OR INCUR ANY LIABILITY TO
 ANY HOLDER OF A CLAIM OR INTEREST FOR ANY ACT OR OMISSION DURING
 THE PENDENCY OF THE CHAPTER 11 CASES IN CONNECTION WITH, OR
 ARISING OUT OF, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF
 THE PLAN, THE CONSUMMATION OF THE PLAN, OR THE PROPERTY OR CASH
 TO BE DISTRIBUTED UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE
 FOREGOING EXCULPATION SHALL HAVE NO EFFECT ON THE LIABILITY OF AN
 ENTITY WHICH RESULTS FROM ANY SUCH ACT OR OMISSION THAT IS
 DETERMINED IN A FINAL ORDER TO HAVE RESULTED FROM GROSS
 NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF FIDUCIARY DUTY,
 CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE DISCLOSURE OF
 CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES, AND, IN ALL
 RESPECTS, THE RELEASED PARTIES SHALL BE ENTITLED TO RELY UPON THE
 ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
 RESPONSIBILITIES UNDER THE PLAN. IN ADDITION, THE EXCULPATION
 PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY ATTORNEY FROM ANY
 OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW YORK STATE RULES OF
 PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
      NOTHING CONTAINED HEREIN SHALL CONSTITUTE A RELEASE OF AN
 INDEPENDENT CLAIM HELD BY A CREDITOR OR INTEREST HOLDER AGAINST
 A NON-DEBTOR ENTITY OR PERSON BASED ON ACTS OR OMISSIONS
 UNRELATED TO THE DEBTORS OR THE CHAPTER 11 CASES. IN ADDITION,
 NOTHING CONTAINED HEREIN OR IN THE PLAN SHALL RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
 YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
 LIABILITY.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
 OF THE RELEASES AND SETTLEMENTS CONTAINED IN THE PLAN.

       NOTHING IN THE PLAN OR THE CONFIRMATION ORDER SHALL EFFECT
 A RELEASE OF ANY CLAIM BY THE UNITED STATES GOVERNMENT OR ANY OF
 ITS AGENCIES OR ANY STATE AND LOCAL AUTHORITY, INCLUDING, WITHOUT
 LIMITATION, ANY CLAIM ARISING UNDER THE INTERNAL REVENUE CODE,
 THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE UNITED
 STATES OR ANY STATE AND LOCAL AUTHORITY AGAINST: (I) THE DEBTORS;



                                        21
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 22 of 61


 (II) ANY OF THE DEBTORS’ MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES,
 ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND ASSIGNS; AND (III)
 THE RELEASED PARTIES. IN ADDITION, SUBJECT TO BANKRUPTCY CODE §§ 524
 AND 1141, THE RELEASES DESCRIBED HEREIN SHALL NOT PRECLUDE POLICE,
 FEDERAL TAX, OR REGULATORY AGENCIES FROM FULFILLING THEIR
 STATUTORY DUTIES.
      THE RELEASES DESCRIBED IN THIS SECTION ARE IN ADDITION TO, AND
 NOT IN LIEU OF, ANY OTHER RELEASE SEPARATELY GIVEN, CONDITIONALLY
 OR UNCONDITIONALLY, BY THE DEBTORS TO ANY OTHER PERSON. ANY
 RELEASE GIVEN BY THE DEBTORS OR A PERSON WHICH IS PART OF OR
 SUBJECT TO A FINAL ORDER OF THE BANKRUPTCY COURT REMAINS IN FULL
 FORCE AND EFFECT AND ARE RATIFIED BY THE PLAN.

         Persons or Entities Not Released by the Debtors. Except for the releases contained in the
 Plan, the Confirmation Order and the DIP Financing Order, the Debtors and the Estates are not
 releasing any claims or actions against any Person, or their respective affiliates, assigns, agents,
 directors, officers, advisors, accountants, investment bankers, consultants, attorneys and other
 representatives of any of the foregoing.

        Good Faith. The entry of the Confirmation Order shall constitute the determination by the
 Bankruptcy Court that the Released Parties have acted in good faith and in compliance with the
 applicable provisions of the Bankruptcy Code, pursuant to, among others, Bankruptcy Code
 §§1125(e) and 1129(a)(3), with respect to the foregoing.

                          XII. MISCELLANEOUS PROVISIONS

        Headings. The headings used in the Plan are inserted for convenience or reference only
 and are not part of the Plan.
        Notices. Notices shall be deemed given when received. All notices, requests or demands
 described in or required to be made in accordance with the Plan shall be in writing and shall be
 delivered by overnight mail and email transmission as follows:
                         (a) If to the Debtors or Reorganized Debtors:
                                Klestadt Winters Jureller Southard & Stevens, LLP
                                200 West 41st Street, 17th Floor
                                New York, New York 10036
                                Attn: Tracy L. Klestadt
                                (212) 972-3000
                                TKlestadt@Klestadt.com

                         (b) If to Premier:
                                SilvermanAcampora LLP
                                100 Jericho Quadrangle - Suite 300
                                Jericho, New York 11753
                                Attn: Kenneth P. Silverman
                                (516) 479-6300
                                KSilverman@SilvermanAcampora.com



                                                 22
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 23 of 61




                          (c) If to the U.S. Trustee:
                                 Office of the U.S. Trustee
                                 201 Varick Street, Suite 1006
                                 New York, New York 10014
                                 Attn: Susan Arbeit
                                 (212) 510-0500
                                 Susan.Arbeit@USDOJ.gov

         If to a holder of a Claim or Interest, at the address set forth in its proof of Claim or proof
 of Interest filed with and allowed by the Court, or, if none, at its address set forth in the Schedules
 prepared and filed by the Debtors with the Bankruptcy Court pursuant to Bankruptcy Rule 1007(b).

        Change of Address. Any of the parties identified in section 11.02 of the Plan may change
 the address at which it is to receive notices under the Plan by sending written notice pursuant to
 the provisions of this Article to counsel to the Debtors.
         Modification of the Plan. The Debtors reserve the right, in accordance with the Bankruptcy
 Code, upon written consent of counsel to Premier, to amend or modify the Plan prior to the
 Confirmation Date or as soon as practicable thereafter. After the Confirmation Date, the Debtors
 or the Reorganized Debtors may, upon appropriate motion, notice, and order of the Court, remedy
 any defect or omission or reconcile any inconsistency in the Plan in such manner as may be
 necessary to carry out the purposes and intent of the Plan.
       Reservation of Rights. Nothing contained herein shall prohibit the Debtors or the
 Reorganized Debtors from prosecuting or defending any of the rights of the Debtors’ Estates.
         Severability. Should any provision in the Plan be determined to be unenforceable, such
 determination shall in no way limit or affect the enforceability and operative effect of any and all
 other provisions of the Plan.
         Successors and Assigns. The rights and obligations of any entity named or referred to in
 the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of such
 entity.
        Governing Law. Except to the extent that the Bankruptcy Code is applicable, the rights
 and obligations arising under the Plan shall be governed by, and construed and enforced in
 accordance with, the laws of the State of New York.
        Section and Article References. Unless otherwise specified, all references in the Plan to
 Sections and Articles are to Sections and Articles of the Plan.
                           XIII. ALTERNATIVES TO THE PLAN

 Liquidation Analysis and Valuation

          The Debtors and their professionals have carefully considered alternatives to the Plan. The
 alternatives considered were the sale of the Debtors’ assets as a “going concern” and the liquidation
 of the Debtors’ assets. After considering these alternatives, including the Liquidation Analysis, the
 Debtors determined that the Plan provides creditors and Interest Holders with recoveries that are




                                                   23
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 24 of 61


 at least equal to what they would receive in the event of a sale of the Debtors’ business or assets,
 or a liquidation of the Debtors’ assets.

        The Debtors believe that the total consideration offered to Creditors under the Plan is more
 than Creditors would receive in a liquidation under chapter 7 of the Bankruptcy Code. In addition,
 the Debtors believe that no party would likely offer more for the stock in the Reorganized Debtors.

 Liquidation Under Chapter 7 of the Bankruptcy Code

         If the Plan is not confirmed under Bankruptcy Code § 1129(a), the Debtors may convert
 the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, in which case, a trustee
 would be elected or appointed to liquidate any remaining assets of the Debtors for distribution to
 creditors pursuant to chapter 7 of the Bankruptcy Code. If a trustee is appointed, the Debtors
 believe that all Creditors holding Allowed General Unsecured Claims will receive less than they
 would under the Plan. In this case, the Plan provides for the payment of all Allowed Claims, other
 than the Premier Claim, in full on the Effective Date. In the event of liquidation under chapter 7
 of the Bankruptcy Code, the Debtors submit that it is not possible for Creditors receive more on
 account of their Claims, and all such distributions would be significantly delayed as compared to
 the Distributions contemplated under the Plan.

        The Debtors encourage all creditors to carefully review the Liquidation Analysis annexed
 hereto as Exhibit B to fully understand how General Unsecured Creditors will be treated if the
 Debtors’ assets were liquidated.

 Certain Risk Factors

        In the event that the Plan is not confirmed or the Chapter 11 Cases are converted to cases
 under chapter 7 of the Bankruptcy Code, the Debtors believe that such action or inaction, as these
 cases may be, will cause Distributions to all Creditors to be significantly delayed due to the
 continued administration of the Debtors’ estates. In such an event, it may be necessary for the
 Debtors or a chapter 7 trustee to engage in a lengthy sale process for the Debtors’ assets, potentially
 delaying Distributions to creditors by many months, if not more.

     XIV. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

       THE DEBTORS AND THEIR PROFESSIONALS ARE NOT MAKING ANY
 REPRESENTATIONS REGARDING THE PARTICULAR TAX CONSEQUENCES OF
 CONFIRMATION AND CONSUMMATION OF THE PLAN, WITH RESPECT TO THE
 DEBTORS, HOLDERS OF CLAIMS, OR HOLDERS OF INTERESTS, NOR ARE THEY
 RENDERING ANY FORM OF LEGAL OPINION OR TAX ADVICE ON SUCH TAX
 CONSEQUENCES. THE TAX LAWS APPLICABLE TO CORPORATIONS OR LIMITED
 LIABILITY COMPANIES IN BANKRUPTCY ARE EXTREMELY COMPLEX, AND
 HOLDERS OF CLAIMS AND HOLDERS OF INTERESTS ARE STRONGLY URGED TO
 CONSULT THEIR OWN TAX ADVISORS REGARDING TAX CONSEQUENCES OF THE
 PLAN, INCLUDING FEDERAL, FOREIGN, STATE AND LOCAL TAX CONSEQUENCES.




                                                   24
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 25 of 61


                  XV. VOTING PROCEDURES AND REQUIREMENTS

 Ballots and Voting Deadline

         IT IS IMPORTANT THAT THE HOLDERS OF CLAIMS AND INTERESTS IN
 CLASSES 2 AND 6 TIMELY EXERCISE THEIR RIGHT TO VOTE TO ACCEPT OR REJECT
 THE PLAN. Holders of Claims and Interests in Classes 2 and 6 have been sent a Ballot together
 with this Disclosure Statement. Such holders should read the Ballot carefully and follow the
 instructions contained therein. Please use only the Ballot that accompanies this Disclosure
 Statement.

        Omni Management Group (the “Voting Agent”) to assist in the tabulation of votes with
 respect to the Plan. FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE
 RECEIVED BY THE VOTING AGENT AT THE ADDRESS SET FORTH BELOW BEFORE
 THE VOTING DEADLINE OF 4:00 P.M. ON MARCH __, 2019 AT THE FOLLOWING
 ADDRESS:

                                     Omni Management Group
                                       5955 DeSoto Avenue 
                                            Suite 100
                                     Woodland Hills, CA 91367

      IF A BALLOT IS DAMAGED OR LOST, YOU MAY CONTACT THE VOTING
 AGENT AT THE ADDRESS SET FORTH BELOW. ANY BALLOT THAT IS EXECUTED
 AND RETURNED BUT WHICH DOES NOT INDICATE AN ACCEPTANCE OR REJECTION
 OF THE PLAN WILL NOT BE COUNTED.

      IF YOU HAVE ANY QUESTIONS CONCERNING VOTING PROCEDURES, YOU
 MAY CONTACT THE VOTING AGENT AT:

                                     Omni Management Group
                                       5955 DeSoto Avenue 
                                            Suite 100
                                     Woodland Hills, CA 91367
                                          844-378-2695

        Additional copies of this Disclosure Statement are available upon request made to the
 Voting Agent.

 Holders of Claims and Interests Entitled to Vote

        Classes 2 and 6 are the only classes of Claims and Interests under the Plan that are impaired
 and entitled to vote to accept or reject the Plan. All holders of Class 2 Claims and Class 6 Interests
 should complete the enclosed Ballot and return it to the Voting Agent so that it is received by the
 Voting Agent before the Voting Deadline.




                                                  25
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 26 of 61


 Withdrawal of Ballots

         Any voter that has delivered a valid Ballot may withdraw its vote by delivering a written
 notice of withdrawal to the Voting Agent before the Voting Deadline. To be valid, the notice of
 withdrawal must (i) be signed by the party who signed the Ballot to be revoked, and (ii) be received
 by the Voting Agent before the Voting Deadline. The Debtors may contest the validity of any
 withdrawals.

         Any holder that has delivered a valid Ballot may change its vote by delivering to the Voting
 Agent a properly completed subsequent Ballot so as to be received before the Voting Deadline. In
 the case where more than one timely, properly completed Ballot is received, only the Ballot that
 bears the latest date will be counted.

 Rejections of Plan and Cram-Down

        For purposes of voting on the Plan, if any Class of Creditors votes to reject the Plan, then
 the Debtors will utilize the provisions of Bankruptcy Code § 1129(b) to satisfy the requirements
 for confirmation of the Plan over the rejections of such Class.

                           XVI. CONFIRMATION OF THE PLAN

        The Bankruptcy Court will confirm the Plan only if all of the requirements of Bankruptcy
 Code § 1129 are met.

 Acceptance of the Plan

          Under the Bankruptcy Code, acceptance of a plan by a class of claims occurs when holders
 of at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the allowed
 claims of that class that cast ballots for acceptance or rejection of the plan vote to accept the plan.
 Thus, acceptance of the Plan by a particular class will occur only if at least two-thirds in dollar
 amount and a majority in number of the holders of the claims in that class cast their Ballots in
 favor of acceptance. A vote may be disregarded if the Court determines, after notice and a hearing,
 that such acceptance or rejection was not solicited or produced in good faith or in accordance with
 the provisions of the Bankruptcy Code.

 Best Interests Test and Liquidation Analysis

         The Bankruptcy Code provides that the Plan will not be confirmed, regardless of whether
 or not anyone objects to confirmation, unless the Bankruptcy Court finds that the Plan is in the
 “best interests” of all Classes of Claims which are impaired. The “best interests” test will be
 satisfied by a finding of the Bankruptcy Court that either (i) all holders of impaired Claims have
 accepted the Plan, or (ii) the Plan will provide such a holder that has not accepted the Plan with a
 recovery at least equal in value to the recovery such holder would receive if the Debtors were
 liquidated under chapter 7 of the Bankruptcy Code.

        The starting point in determining whether the Plan meets the “best interests” test is a
 determination of the amount of proceeds that would be generated from the liquidation of the
 Debtors’ assets in the context of a chapter 7 liquidation. Such value must then be reduced by the




                                                   26
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 27 of 61


 costs of such liquidation, including costs incurred during the Chapter 11 Cases and allowed under
 chapter 7 of the Bankruptcy Code (such as professionals’ fees and expenses), a trustee’s fees, and
 the fees and expenses of professionals retained by a trustee. The potential chapter 7 liquidation
 distribution in respect of each Class must be further reduced by costs imposed by the delay caused
 by conversion to chapter 7.

        For the reasons set forth above, the Debtors urge all Creditors to vote in favor of the Plan
 because, unless such Creditor has agreed otherwise, all Allowed Claims will be paid in full much
 more quickly under the Plan than under a hypothetical chapter 7 liquidation.

 Feasibility of the Plan

         Bankruptcy Code § 1129(a)(11) provides that a chapter 11 plan may be confirmed only if
 the Bankruptcy Court finds that such plan is feasible. A feasible plan is one which will not lead to
 a need for further reorganization or liquidation of the Debtors. The Debtors anticipate that they
 will have sufficient Cash on hand on the Effective Date, through the Exit Facility and the Premier
 Funds, to fund the Effective Date Payment and make all payments required to be made on the
 Effective Date under the Plan.

         For these reasons, the Debtors believe that the Bankruptcy Court will find that the Plan is
 feasible. In addition, the Debtors will have sufficient funds to meet all post-Confirmation Date
 obligations to pay for the costs of administering and fully consummating the Plan and closing the
 Chapter 11 Case. The Debtors believe that the Plan satisfies the financial feasibility requirement
 imposed by the Bankruptcy Code because the Debtors will have the Cash necessary to make all
 the payments required under the Plan.

 Classification of Claims Under the Plan

         The Debtors believe that the Plan meets the classification requirements of the Bankruptcy
 Code which requires that a plan of reorganization place each claim into a class with other claims
 that are “substantially similar.” The Plan establishes classes of Claims as required by the
 Bankruptcy Code and summarized above. Administrative Expense Claims and Priority Tax Claims
 are not classified.

 Confirmation of the Plan If a Class Does Not Accept the Plan

         The Bankruptcy Code contains provisions for confirmation of a plan even if it is not
 accepted by all impaired classes, as long as it is accepted by at least one impaired class of claims.
 Acceptance of the Plan by an insider (as that term is defined in the Bankruptcy Code) holding
 a claim against the Debtors is not counted in determining whether an impaired accepting
 class exists. The Plan may be confirmed under the so-called “cram-down” provisions set forth in
 Bankruptcy Code § 1129(b) if, in addition to satisfying the other requirements for confirmation,
 the Plan is determined to be “fair and equitable” and “does not discriminate unfairly” with respect
 to each class of Claims that has not accepted the Plan. If the holders of Claims in Class 2 or
 Interests in Class 6 vote to reject the Plan, then the Bankruptcy Court may only confirm the Plan
 if the Plan “does not discriminate unfairly” and is “fair and equitable” with respect to such Class.




                                                  27
18-12341-smb       Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14                Main Document
                                             Pg 28 of 61


          Under the Bankruptcy Code, “fair and equitable” has different meanings for secured and
 unsecured claims. With respect to a secured claim, “fair and equitable” means (i) the impaired
 secured creditor retains its liens to the extent of its allowed claim and receives deferred cash
 payments at least equal in value to the allowed amount of its claim with a present value as of the
 effective date of the plan at least equal in value to such creditor’s interest in the Debtors’ interest
 in the property securing its claim, (ii) if property subject to the lien of the impaired secured creditor
 is sold free and clear of that lien, the lien attaches to the proceeds of the sale, and such lien proceeds
 are treated in accordance with clause (i) or (iii) of this paragraph, or (iii) the impaired secured
 creditor realizes the “indubitable equivalent” of its claim under the plan.

         With respect to an unsecured claim, the “fair and equitable” standard, also known as the
 “absolute priority rule,” requires that a dissenting class receive full compensation for its Allowed
 Claim before any junior class receives or retains any property under the Plan. If the holders of
 claims in any impaired class vote to reject the Plan, the Plan may be confirmed under Bankruptcy
 Code § 1129(b) if all holders of Claims junior to those of the impaired class do not receive or retain
 any property under the Plan.

          Under the Plan, although the Class 2 Premier Claim is not being paid under the Plan, the
 Debtors believe that the absolute priority rule is being followed because Premier has consented to
 this treatment in exchange for the treatment of Class 6 Interests under the Plan.

 Confirmation Hearing

         Bankruptcy Code § 1128 requires the Bankruptcy Court, after notice, to hold the
 Confirmation Hearing to consider confirmation of the Plan. Bankruptcy Code § 1128(b) provides
 that any party in interest may object to confirmation of a plan.

 By order of the Bankruptcy Court dated November __, 2018, the Confirmation Hearing has been
 scheduled for March __, 2019 at __:00 a.m. before the Honorable Stuart M. Bernstein, United
 States Bankruptcy Judge, at the United States Bankruptcy Court, Southern District of New York,
 Alexander Hamilton U.S. Custom House, One Bowling Green, New York, New York. The
 Confirmation Hearing may be adjourned by the Bankruptcy Court without further notice except
 for an announcement made at the Confirmation Hearing, or any adjourned hearing. Any objection
 to confirmation of the Plan must (a) be in writing, (b) state the name and address of the objecting
 party and the amount and nature of the claim or interest of such party, (c) state with particularity
 the basis and nature of any objection or proposed modification, and (d) be filed with the Clerk of
 the Bankruptcy Court, with a copy delivered to Chambers, and served so that they are received on
 or before March __, 2019 at 4:00 p.m., upon (i) Klestadt Winters Jureller Southard & Stevens,
 LLP, 200 West 41st Street, 17th Floor, New York, New York 10036, Attn: Tracy L. Klestadt
 (attorneys for the Debtors); (ii) the Office of the United States Trustee, U.S. Federal Office
 Building, 201 Varick Street, New York, New York 10014, Attn: Susan Arbeit; and (iii)
 SilvermanAcampora LLP, 100 Jericho Quadrangle, Suite 300, Jericho, New York, 11753, Attn:
 Gerard R. Luckman (attorneys for Premier).

         Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014. Unless an
 objection to confirmation is timely served and filed, it will not be considered by the Bankruptcy
 Court.




                                                    28
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 29 of 61


        At the Confirmation Hearing, the Bankruptcy Court must determine whether the
 requirements of Bankruptcy Code § 1129 have been satisfied and, upon demonstration of such
 compliance, the Bankruptcy Court will enter the Confirmation Order.

                                    XVII. CONCLUSION

       This Disclosure Statement was approved by the Bankruptcy Court pursuant to Bankruptcy
 Code § 1125. The Bankruptcy Court has determined that the Disclosure Statement contains
 "adequate information" as that term is defined in Bankruptcy Code § 1125(a).

        The Debtors believe that confirmation of the Plan is preferable to the alternatives described
 above because it provides the best opportunity for Distributions to General Unsecured Creditors.


                           [ONE SIGNATURE PAGE TO FOLLOW]




                                                 29
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14         Main Document
                                      Pg 30 of 61


  Dated: New York, New York         1141 REALTY OWNER, LLC
         January 18, 2018            By: 1141 Realty LLC, Manager and Sole Member

                                    By: /s/ Jagdish Vaswani
                                    Name: Jagdish Vaswani
                                    Title: Manager


  Dated: New York, New York         FLATIRONHOTEL OPERATIONS LLC
         January 18, 2018

                                    By: /s/ Jagdish Vaswani
                                    Name: Jagdish Vaswani
                                    Title: Managing Member


  Approved as to Form Only:



  Dated: New York, New York         By: /s/ James Katchadurian
         January 18, 2018           Name: James Katchadurian
                                    Title: Chief Restructuring Officer for the Debtors




                                         30
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 31 of 61


                                    Exhibit A
18-12341-smb          Doc 103        Filed 01/18/19 Entered 01/18/19 16:03:14                        Main Document
                                                  Pg 32 of 61


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                           Chapter 11

     1141 REALTY OWNER LLC., et al.,                              Case No.: 18-12341 (SMB)

                                     Debtors.                     (Jointly Administered)
 ----------------------------------------------------------x

                       PLAN OF REORGANIZATION FOR
                1141 REALTY OWNER LLC AND FLATIRONHOTEL
         OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         This Plan of Reorganization is proposed and filed by 1141 Realty Owner LLC and
 Flatironhotel Operations LLC, the above-captioned debtors and debtors-in-possession, pursuant to
 chapter 11 of the Bankruptcy Code.1 The Plan provides for the reorganization and restructuring
 of the Debtors, the payment of Allowed Claims consistent with the distribution scheme set forth
 in the Bankruptcy Code, and procedures for the resolution of Disputed Claims. The Plan provides
 that holders of Allowed Claims against the Debtors will receive distributions of Cash on the
 Effective Date in full satisfaction of their Allowed Claims, as set forth below.

                                                     ARTICLE I

                                                   DEFINITIONS

        For purposes of the Plan, the following terms shall have the meanings set forth below.
 Terms used in this Plan which are defined in the Bankruptcy Code or the Bankruptcy Rules shall
 have the meaning set forth in the Bankruptcy Code or the Bankruptcy Rules unless otherwise
 defined in this Plan. The meaning of the defined terms shall be equally applicable to the singular
 and plural forms of the terms defined, unless a different meaning is clearly required by and
 explained in the text.
         1.01    “Administrative Expense” shall mean any cost or expense of administration of the
 Chapter 11 Cases entitled to priority in accordance with the provisions of Bankruptcy Code §§
 503(b) and 507(a)(1), including, without limitation: (i) Fee Claims; (ii) Claims relating to goods
 received by the Debtors within twenty (20) days before the Petition Date in the ordinary course of
 the Debtors’ business; and (iii) any actual, necessary costs and expenses of preserving the Debtors’
 Estates and of operating the Debtors’ business (but only to the extent they are due or payable on
 or before the Effective Date).
          1.02     “Affiliate” shall have the meaning set forth in Bankruptcy Code §101(2).
         1.03 “Allowed” shall mean a Claim, other than an Administrative Expense or Interest in
 the Debtors, which is: (i) listed in the Debtors’ Schedules filed in the Chapter 11 Cases as of the
 Effective Date, and not listed in the Schedules as disputed, contingent, unliquidated or unknown

 1
   All capitalized terms used but not defined in the text of this Plan shall have the meanings set forth in Article I of
 the Plan.
18-12341-smb       Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                             Pg 33 of 61


 and as to which no objection to the allowance thereof is filed on or prior to the Objections Bar
 Date; (ii) set forth in a proof of Claim timely and properly filed in the Chapter 11 Cases on or
 before the date fixed by the Bankruptcy Court (or by applicable rule or statute) as the last day for
 filing such proof of Claim, or late filed with leave of the Bankruptcy Court after notice and
 opportunity for hearing given to counsel to the Debtors, and as to which no objection to the
 allowance thereof is filed on or prior to the Objections Bar Date; or (iii) determined to be Allowed
 by a Final Order of the Bankruptcy Court. To the extent permitted under Bankruptcy Code
 §506(b), an Allowed Claim shall include unpaid interest on the Claim and any reasonable unpaid
 fees, costs or charges provided for in the agreements which govern such Claim arose. Any Claim
 which has been or is hereafter listed in the Schedules as contingent, unliquidated or disputed, and
 for which no Proof of Claim is or has been timely Filed, is not considered an Allowed Claim and
 shall be expunged without further action by the Debtors or the Reorganized Debtors.
       1.04 “Allowed Administrative Expense” shall mean all or that portion of any
 Administrative Expense which has been Allowed by a Final Order of the Bankruptcy Court.
        1.05 “Allowed General Unsecured Claim” shall mean any Allowed Claim that is not an
 Allowed Administrative Expense, Allowed Fee Claim, Allowed Secured Claim, Allowed Priority
 Tax Claim, or Allowed Priority (Non-Tax) Claim.
         1.06     “Allowed Priority Claim” shall mean any Allowed Claim or portion thereof
 entitled to priority under Bankruptcy Code §§507(a)(3) through (a)(6).
         1.07 “Allowed Secured Claim” shall mean that portion of an Allowed Claim which is
 secured by a valid perfected lien on property of the Debtors, to the extent of the value of the interest
 of the holder of such Allowed Secured Claim in the property of the Debtors as determined by the
 Bankruptcy Court pursuant to Bankruptcy Code §506(a), together with interest, fees, costs and
 charges to the extent allowed by the Bankruptcy Court under Bankruptcy Code §506(b).
         1.08 “Allowed Priority Tax Claim” shall mean any Allowed Claim or portion thereof
 entitled to priority under Bankruptcy Code §507(a)(8).
        1.09 “Avoidance Actions” shall mean (a) any and all claims, suits and causes of action
 now held or hereafter acquired by the Debtors, the Estates, the Reorganized Debtors, or the
 Debtors’ creditors under Bankruptcy Code §§544, 547, 548, 549, 550, or 553 and (b) any claim
 against any transferee of a transfer avoidable under Bankruptcy Code §549 received from the
 Debtors from and after the Petition Date, but prior to the Effective Date.
        1.10    “Bankruptcy Code” shall mean title 11 of the United States Code, as amended.
        1.11 “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
 Southern District of New York, in which the Debtors’ Chapter 11 Cases are pending, and the
 United States District Court for the Southern District of New York to the extent that in respect of
 the Chapter 11 Cases the District Court may have withdrawn reference, shall have determined to
 exercise original jurisdiction, or shall have sole authority to enter a final order or judgment.
        1.12    “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.
         1.13 “Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
 as defined in Bankruptcy Rule 9006(a).



                                                    2
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                           Pg 34 of 61


         1.14 “Cash” shall mean cash and cash equivalents, and other readily marketable
 securities or instruments, including, but not limited to, bank deposits, checks and other similar
 items.
         1.15 “Chapter 11 Cases” shall mean the Debtors’ jointly administered chapter 11 cases
 filed in the Bankruptcy Court, Case Nos. 18-12341 (SMB) and 18-12342 (SMB), administered
 under Case No. 18-12341 (SMB).
        1.16    “Claim” shall mean a claim against the Debtors, as defined in Bankruptcy Code
 §101(5).
        1.17    “Claimant” shall mean the holder of a Claim.
         1.18 “Class” shall mean any class into which Allowed Claims and Allowed Interests are
 classified pursuant to Article II of the Plan.
        1.19 “Confirmation Date” shall mean the date the Confirmation Order is entered in the
 Chapter 11 Case.
         1.20 “Confirmation Hearing” shall mean the hearing or hearings held by the Bankruptcy
 Court to consider confirmation of the Plan, as such hearing may be adjourned or continued from
 time to time.
         1.21 “Confirmation Order” shall mean an Order of the Bankruptcy Court confirming the
 Plan in accordance with Bankruptcy Code §1129.
        1.22    “Creditor” shall have the meaning set forth in Bankruptcy Code §101(10).
        1.23 “Debtors” shall mean 1141 Realty Owner LLC and Flatironhotel Operations LLC,
 as debtors and debtors in possession.
        1.24 “DIP Financing Order” shall mean the Bankruptcy Court’s final order authorizing
 the Debtors to obtain debtor in possession financing from Premier (ECF Doc. No. 62).
        1.25 “Disallowed Claim” shall mean any Claim or portion of a Claim which has been
 disallowed by a Final Order of the Bankruptcy Court.
         1.26 “Disputed Claim” shall mean any Claim, proof of which was timely and properly
 filed, and (a) which is listed on the Schedules as unliquidated, disputed, or contingent, and which
 has not been resolved by written agreement between the Debtors and the Claimant or by an order
 of the Bankruptcy Court, (b) which is subject to a dispute to the extent that the Debtors or the
 Reorganized Debtors have asserted a claim against the holder of the Disputed Claim, or (c) as to
 which the Debtors have interposed a timely objection or request for estimation in accordance with
 the Bankruptcy Code and the Bankruptcy Rules, which objection or request for estimation has not
 been withdrawn or determined by a Final Order. Prior to the filing of an objection to a Claim, or
 the expiration of the time within which to object to such Claim set forth in the Plan or otherwise
 established by order of the Bankruptcy Court, for purposes of the Plan, a Claim shall be considered
 a Disputed Claim if (x) the amount of the Claim specified in the proof of Claim exceeds the amount
 of the Claim scheduled by the Debtors as other than disputed, contingent or unliquidated, or (y)
 the Claim is not listed on the Schedules.
        1.27 “Disputed Claims Reserve” shall mean the reserves to be established by the Debtors
 or the Reorganized Debtors on account of Disputed Administrative Expenses, Disputed Priority
 Claims, and Disputed Unsecured Claims to be used to make Distributions to holders of Disputed
                                              3
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 35 of 61


 Administrative Expenses, Disputed Claims and Undetermined Claims in the event they become
 Allowed Claims.
       1.28 “Distribute” or “Distribution” shall mean a payment by the Debtors or the
 Reorganized Debtors under the terms of the Plan.
        1.29    “Distribution Date” shall mean any date, subsequent to the Effective Date, on
 which a Distribution under the Plan is to be made to the holders of Allowed Claims.
        1.30     “Effective Date” shall mean the first day on which the Confirmation Order has
 become a Final Order and on which all of the conditions to the Effective Date in the Plan have
 been satisfied or waived.
       1.31 “Effective Date Payment” shall mean the payment from the Premier Funds to pay
 Allowed Secured Claims (other than the Prepetition Lender’s Secured Claim), Allowed
 Administrative Expenses, Allowed priority claims, and Allowed General Unsecured Claims.
        1.32 “Estates” shall mean the Debtors’ chapter 11 estates created on the Petition Date
 under Bankruptcy Code §541.
          1.33 “Exit Facility” shall mean the secured loan to be obtained by the Debtors, as
 facilitated by Premier, on or before the Effective Date, in an amount sufficient to pay the
 Prepetition Lender’s Claim in full. To the extent that the Exit Facility is insufficient to pay the
 Prepetition Lender’s Claim in full, the Premier Funds shall be used to supplement the Exit Facility.
         1.34 “Fee Claims” shall mean claims by professionals retained by the Debtors during
 the Chapter 11 Cases for the payment of fees and the reimbursement of expenses incurred prior to
 the Effective Date.
          1.35     “Final Order” shall mean: (i) an order or a judgment of the Bankruptcy Court; or
 (ii) a stipulation or other agreement entered into which is “so ordered” by the Bankruptcy Court,
 in either case the operation or effect of which has not been reversed, stayed, modified or amended
 and as to which (x) any appeal that has been taken has been finally determined or dismissed, or (y)
 the time to appeal or seek reconsideration has expired by reason of statute or otherwise and as to
 which no appeal or petition for review, certiorari or reconsideration has been taken or is pending
 (or if such appeal or petition has been granted, it has been finally decided), as a result of which
 such order, judgment, stipulation or agreement shall have become final in accordance with
 applicable law.
       1.36 “General Unsecured Claim” means an Allowed Claim that is not an Administrative
 Expense, a Priority (Non-Tax) Claim, Priority Tax Claim, Fee Claim, or Secured Claim.
        1.37 “Interest” shall mean any rights of a shareholder in respect of an equity interest in
 each of the Debtors.
        1.38    “Lien” shall have the meaning set forth in Bankruptcy Code §101(37).
        1.39 “Objections Bar Date” shall mean the deadline for the Debtors or the Reorganized
 Debtors to file objections to Claims, which deadline shall be the first Business Day that is one
 hundred twenty (120) days after the Effective Date of the Plan.
        1.40    “Operator” shall mean Flatironhotel Operations LLC.
        1.41    “Owner” shall mean 1141 Realty Owner LLC.

                                                  4
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 36 of 61


        1.42    “Person” shall have the meaning set forth in Bankruptcy Code §101(41).
        1.43    “Petition Date” shall mean July 31, 2018.
        1.44 “Prepetition Lender” shall mean Wilmington Trust, N.A., solely in its capacity as
 Trustee for the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust
 2015-C28, Commercial Mortgage Pass-Through Certificates, Series 2015-C28.
         1.45 “Prepetition Lender’s Claim” shall mean any and all Claims or Interests of the
 Prepetition Lender that have been or may be asserted by the Prepetition Lender against the Debtors,
 including with respect to the liens granted by the Debtors to the Prepetition Lender on account of
 monies loaned prior to the Petition Date, as well as those granted pursuant to the stipulation and
 order authorizing the use of the Prepetition Lender’s cash collateral (ECF Doc. No. 23).
        1.46    “Plan” shall mean this Plan of Reorganization, as it may be amended or modified.
        1.47    “Premier” shall mean Premier Flatiron, LLC.
        1.48 “Premier Claim” shall mean the claim against the Debtors granted to Premier
 pursuant to the DIP Financing Order.
         1.49 “Premier Funds” shall mean the funds made available to the Debtors by Premier,
 in exchange for, among other things, the treatment of Class 6 Interests herein, in an amount
 sufficient to make the Effective Date Payment.
        1.50 “Priority (Non-Tax) Claims” shall mean any Claim that is entitled to priority status
 in accordance with Bankruptcy Code §507(a), other than Priority Tax Claims and Administrative
 Expenses.
        1.51 “Priority Tax Claims” shall mean any Claim for taxes entitled to priority status in
 accordance with Bankruptcy Code §§502(i) or 507(a)(8), but specifically excludes any penalty
 assessed with respect to such taxes.
        1.52    “Released Parties” shall have the meaning set forth in Article X of the Plan.
        1.53    “Released Claims” shall mean the claims released under Article X of the Plan.
        1.54    “Reorganized Debtors” shall mean the Debtors after the Effective Date.
         1.55     “Schedules” shall mean the schedules of assets and liabilities, lists and statement
 of financial affairs and executory contracts filed by the Debtors with the Bankruptcy Court, as they
 may be amended pursuant to the Bankruptcy Rules.
        1.56    “Securities Act” shall mean the Securities Act of 1933, as amended.
        1.57 “Unclaimed Property” shall mean any Cash (together with any interest earned
 thereon) unclaimed on the later of the 180th day following the Effective Date or the last
 Distribution Date. Unclaimed Property shall include checks (and the funds represented thereby):
 (i) which have been returned as undeliverable without proper forwarding addresses; (ii) which
 have not been paid; or (iii) which were not mailed or delivered because of the absence of a proper
 address for the Claimant.
        1.58 “Undetermined Claim” shall mean any Claim that is (i) a Disputed Claim or (ii) an
 unliquidated or contingent Claim.
        1.59    “Unsecured Creditor” shall mean the holder of an Unsecured Claim.
                                                  5
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 37 of 61


        1.60    “U.S. Trustee” shall mean the United States Trustee for Region 2.
                                            ARTICLE II

                     CLASSIFICATION OF CLAIMS AND INTERESTS

         2.01 General Rules of Classification. A Claim or Interest is classified in a particular
 Class for voting and distribution purposes only to the extent the Claim or Interest qualifies within
 the description of that Class, and is classified in other Classes to the extent the Claim or Interest
 qualifies within the description of such Classes.
         2.02 Administrative Expenses and Priority Tax Claims. Administrative Expenses and
 Priority Tax Claims have not been classified and are excluded from the Classes of Claims in
 accordance with Bankruptcy Code §1123(a)(1).
         2.03 Satisfaction of Claims and Interests. The treatment to be provided for Allowed
 Claims and Interests under this Plan and the consideration provided under this Plan shall be in full
 satisfaction, settlement, release and discharge of all Claims and Interests against the Debtors and
 their property.
         2.04 Bar Dates for Claims. Pursuant to the Bankruptcy Court’s Order, dated September
 24, 2018 (ECF Doc. No. 63), all non-governmental unit Claims against the Debtors, including
 claims under Bankruptcy Code §503(b)(9) must be filed on or before November 5, 2018, and all
 Claims of governmental units must be filed on or before January 28, 2019. Claims arising from
 the rejection of executory contracts and unexpired leases shall be governed by the specific orders
 of the Bankruptcy Court regarding the assumption or rejection of executory contracts and
 unexpired leases and Article VI of the Plan.
        2.05 Bar Date for Fee Claims. The Confirmation Order, or the order scheduling the
 Confirmation Hearing, shall provide a deadline for the filing of requests for payment of Fee Claims
 incurred prior to the Confirmation Date. Any Person that fails to file an application for the payment
 of professional fees and expenses on or before the time and date established in the Confirmation
 Order or the order scheduling the Confirmation Hearing shall be forever barred from seeking
 payment or reimbursement from the Debtors, their Estates or the Reorganized Debtors.
         2.06 Acceptance of Classification. Any holder of a Claim or Interest who fails to object
 in writing to the classification of Claims and Interests provided in the Plan, and who has not filed
 an objection with the Bankruptcy Court and served the objection upon counsel to the Debtors,
 counsel to Premier, and the U.S. Trustee at least ten (10) days prior to the Confirmation Hearing
 shall be deemed to have accepted the classification of such Claim or Interest set forth in the Plan.
        2.07 Classification. For purposes of the Plan, all Allowed Claims shall be placed in the
 following Classes:


               Class 1 (Allowed Priority (Non-Tax) Claims)
               Class 2 (Allowed Premier Secured Claim)
               Class 3 (Allowed Prepetition Lender Secured Claim)
               Class 4 (Other Secured Claims)
               Class 5 (General Unsecured Claims)
               Class 6 (Interests in the Debtors)
                                                   6
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                            Pg 38 of 61




                                           ARTICLE III

                                  TREATMENT OF CLASSES

         3.01 Administrative Expenses. Administrative Expenses are not impaired. Except with
 respect to Administrative Expenses Allowed under Bankruptcy Code §503(b)(9), which shall be
 paid as soon as reasonably practicable after the Effective Date or upon such other terms as may be
 agreed to by the holder thereof and the Debtors, Allowed Administrative Expenses, including Fee
 Claims, shall be paid by the Debtors or the Reorganized Debtors on the later to occur of (a) the
 Effective Date, and (b) the date such Claim becomes Allowed by a Final Order of the Bankruptcy
 Court, or as soon as practicable thereafter, or upon such other terms as may be agreed to by the
 holder thereof and the Debtors. In the event of any subsequent conversion of the Chapter 11 Cases
 to a case under chapter 7 of the Bankruptcy Code, all payments on account of any Allowed
 Administrative Expenses shall be deemed to have been made in the ordinary course of the Debtors’
 business and shall not be deemed to be avoidable transfers under Bankruptcy Code §549.
        3.02 U.S. Trustee Fees. Statutory fees, and any applicable interest thereon, are all fees
 payable pursuant to Chapter 123 of Title 28, United States Code, including, but not limited to, all
 fees required to be paid by 28 U.S.C. §1930(a)(6) plus any interest due and payable under 31
 U.S.C. §3717 (“U.S. Trustee Fees”). U.S. Trustee Fees will accrue and be timely paid until the
 Case is closed, dismissed, or converted to another chapter under the Bankruptcy Code. Any U.S.
 Trustee Fees owed on or before the Effective Date of this Plan will be paid in full on the Effective
 Date of the Plan.
         3.03 Priority Tax Claims. Priority Tax Claims are not impaired. All Allowed Priority
 Tax Claims shall be paid in full on the Effective Date. Holders of Priority Tax Claims shall not
 be entitled to vote on the Plan.
         3.04 Class 1 Priority (Non-Tax) Claims. Class 1 Claims are not impaired. Allowed
 Priority (Non-Tax) Claims shall be paid in full on the Effective Date, or as soon thereafter as is
 reasonably practicable, from the Effective Date Payment. In accordance with Bankruptcy Code §
 1126(f), holders of Class 1 Claims shall not be entitled to vote on the Plan and shall be deemed to
 have accepted the Plan.
         3.05 Class 2 Premier Claim. The Premier Claim shall be deemed satisfied upon the
 Effective Date of the Plan with no amounts remaining due by the Debtors to Premier. Class 2
 Claims are Impaired.
         3.06 Class 3 Prepetition Lender Claim. Class 3 Claims are not impaired. Holders of the
 Allowed Prepetition Lender’s Claim shall be paid in full on the Effective Date from the proceeds
 of the Exit Facility as and when Allowed by the Bankruptcy Court. To the extent that the Exit
 Facility does not close within ninety (90) days of the Confirmation Date, either (i) the Debtors
 shall market and sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii)
 Premier shall provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim.
 From the Confirmation Date through the Effective Date, Holders of the Allowed Prepetition
 Lender’s Claim shall receive monthly interest payments at the rate then-applicable with respect to
 the Prepetition Lender’s Claim.


                                                  7
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 39 of 61


         3.07 Class 4 Other Secured Claims. Class 4 Claims are not impaired. Class 4 Claims
 shall consist of all Allowed Claims secured by property of the Debtors other than the Premier
 Claim and the Prepetition Lender’s Claim. Class 4 Claims shall be paid in full on the Effective
 Date from the Effective Date Payment.
        3.08 Class 5 General Unsecured Claims. Class 5 Claims are not impaired. Class 5 Claims
 are comprised of the Allowed Claims of General Unsecured Creditors. Each holder of an Allowed
 General Unsecured Claim shall receive payment in full on account of such claim on the Effective
 Date from the Effective Date Payment.
        3.09 Class 6 Interests. Class 6 Interests are impaired. All existing membership interests
 in the Debtors shall be cancelled, and the Reorganized Debtors’ membership interests shall be
 reissued as follows: (i) with respect to Owner, Fifty (50%) Percent shall be owned by 1141 Realty
 LLC and Fifty (50%) Percent shall be owned by Premier Nomad LLC; and (ii) with respect to
 Operator, One Hundred (100%) Percent shall be owned by Premier Nomad LLC.
                                           ARTICLE IV

                CLAIMS AND INTERESTS IMPAIRED UNDER THE PLAN

         4.01 Claims and Interests in Classes 2 and 6 are impaired under the Plan, and are entitled
 to vote on the Plan. Claims in Classes 1, 3, 4 and 5 are not impaired under the Plan, and are not
 entitled to vote on the Plan.
          4.02 Pursuant to Bankruptcy Code §1126(c), a Class of Claims shall have accepted the
 Plan if the Plan is accepted by the holders of at least two-thirds (2/3) in amount and more than one-
 half (1/2) in number of the holders of Allowed Claims in such Class that vote on the Plan. Pursuant
 to Bankruptcy Code §1126(d), holders of Interest in Class 6 shall have accepted the Plan if the
 Plan is accepted by the holders of at least two-thirds (2/3) in amount of the Allowed Interests of
 Class 6.
         4.03 Classes 2 and 6 are currently entitled to vote to accept or reject the Plan. To the
 extent that any Class entitled to vote rejects the Plan, the Debtors intend to seek confirmation of
 the Plan in accordance with Bankruptcy Code §1129(b).
                                            ARTICLE V

                      MEANS FOR IMPLEMENTATION OF THE PLAN

         5.01 Payments on the Effective Date. The payments under the Plan will be made from
 the (a) Exit Facility, and (b) the Premier Funds. With respect to the portion of the Effective Date
 Payment to be funded by the Premier Funds, no later than ten (10) business days prior to the
 anticipated Effective Date, the Debtors shall provide Premier with an accounting of all amounts
 the Debtors believe must be paid from such funds. No later than two (2) business days prior to the
 anticipated Effective Date, Premier shall transfer the Premier Funds to the Debtors for the purposes
 of making the Effective Date Payment.
         5.02 Exit Facility. The Debtors or Reorganized Debtors, as applicable, with the
 assistance of Premier, shall obtain the Exit Facility in an amount sufficient to satisfy the Allowed
 portion of the Prepetition Lender’s Claim. The Exit Facility shall be used to satisfy the Allowed
 portion the Prepetition Lender’s Claim and, at the Reorganized Debtors’ discretion, may be used
                                                   8
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14            Main Document
                                           Pg 40 of 61


 to fund ongoing operations of the Reorganized Debtors. To the extent that the Exit Facility does
 not close within ninety (90) days of the Confirmation Date, either (i) the Debtors shall market and
 sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier shall
 provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim.
         5.03 Release of Avoidance Actions. On the Effective Date, the Debtors, on behalf of
 themselves and their Estates, shall release any and all Avoidance Actions, and the Debtors and the
 Reorganized Debtors, and any of their successors and assigns and any entity acting on behalf of
 the Debtors or the Reorganized Debtors shall be deemed to have waived the right to pursue any
 and all Avoidance Actions.
        5.04 Reserves. On the Effective Date, or as soon thereafter as is reasonably practical, the
 Debtors shall establish and maintain adequate reserves for Disputed Claims.
        On the later to occur of (a) the Effective Date, and (b) the date such Claim becomes
 Allowed by a Final Order of the Bankruptcy Court, or as soon thereafter is reasonably practicable,
 the Debtors shall use available Cash to pay Allowed Claims in accordance with Article III of the
 Plan.
        5.05 Investments by the Debtors. All Cash held by the Debtors prior to full
 consummation of this Plan, whether held in investment accounts, bank accounts, any Disputed
 Claims Reserve, or any escrow accounts, shall be invested in accordance with Bankruptcy Code
 §345 in a financial institution that is an authorized depository under the U.S. Trustee Operating
 Guidelines.
         5.06 Delivery of Distributions. Subject to Bankruptcy Rule 9010 and except as otherwise
 provided herein, Distributions to the holders of Allowed Claims shall be made at (a) the address
 of each holder as set forth in the Schedules, unless superseded by the address set forth on proofs
 of Claim filed by such holder, or (b) the last known address of such holder if no proof of Claim is
 filed or if the Debtors have been notified in writing of a change of address.
         5.07 Undeliverable Distributions and Unclaimed Property. If any distribution made by
 the Debtors or the Reorganized Debtor, as applicable, is returned as undeliverable, the Debtors or
 the Reorganized Debtors, as applicable, may, in their sole discretion, make such efforts to
 determine the current address of the Holder of the Claim with respect to which the distribution was
 made, but no distributions to any Holder of an Allowed Claim will be made until the Debtors or
 the Reorganized Debtors, as applicable, have determined the current address of the Holder of such
 Allowed Claim, at which time the distribution will be made without interest. The Debtors or the
 Reorganized Debtors, as applicable, shall have sole discretion to determine how to make
 distributions in the most efficient and cost-effective manner. Amounts in respect of any
 undeliverable distributions made by the Debtors or the Reorganized Debtors, as applicable, shall
 be returned to, and held in trust by, the Debtors or the Reorganized Debtors, as applicable, until
 the distributions are claimed, or are deemed to be Unclaimed Property upon the expiration of six
 (6) months from the date of the return of the undeliverable distribution. Unclaimed Property shall
 revert to the Reorganized Debtors in accordance with the provisions of the Plan.
        5.08 Record Date for Distributions. Except as otherwise provided in a Final Order of
 the Bankruptcy Court, the transferees of Claims that are transferred pursuant to Bankruptcy Rule
 3001 on or prior to the date of the entry of the Confirmation Order will be treated as the holders
 of those Claims for all purposes, notwithstanding that any period provided by Bankruptcy Rule

                                                 9
18-12341-smb      Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 41 of 61


 3001 for objecting to the transfer may not have expired by the date of the entry of the Confirmation
 Order. The Debtors and Reorganized Debtors shall have no obligation to recognize any transfer of
 any Claim occurring after the date of the entry of the Confirmation Order. In making any
 Distribution with respect to any Claim, the Debtors shall be entitled instead to recognize and deal
 with, for all purposes hereunder, only the Person that is listed on the proof of Claim filed with
 respect thereto or on the Schedules, as applicable, as the holder thereof as of the close of business
 on the date of the entry of the Confirmation Order, and upon such other evidence or record of
 transfer or assignment that are known to the Debtors as of the date of the entry of the Confirmation
 Order.
        5.09    Distributions to Holders of Claims – Generally.
                (a)     Distributions on Account of Allowed Claims Only. Except as otherwise
 provided in this Plan, Disputed Claims shall not be entitled to any Distribution until such Disputed
 Claim becomes an Allowed Claim.
                 (b)     Method of Cash Distributions. Any payment of Cash to be made pursuant
 to the Plan will be in U.S. dollars and may be made by draft, check, wire transfer, or as otherwise
 required or provided in any relevant agreement or applicable law.
                (c)    Distributions on Non-Business Days. Any payment or Distribution due on
 a day other than a Business Day may be made, without interest, on the next Business Day.
                (d)    No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
 anything to the contrary herein, no holder of an Allowed Claim shall receive in respect of such
 Claim any Distribution (of a value set forth herein or in the Disclosure Statement) in excess of the
 Allowed amount of such Claim.
                  (e)     Interest on Claims. Except as specifically provided for in the Plan or the
 Confirmation Order, interest shall not accrue on Claims and no holder of a Claim shall be entitled
 to interest accruing on or after the Petition Date on any Claim, other than the Claim of Premier in
 accordance with the DIP Financing Order or the Claim of the Prepetition Lender in accordance
 with its applicable loan documents. Interest shall not accrue or be paid on any Disputed Claim
 with respect to the period from the Petition Date to the date a final Distribution is made thereon if
 and after that Disputed Claim becomes an Allowed Claim. Except as expressly provided herein or
 in a Final Order of the Bankruptcy Court, no prepetition Claim shall be allowed to the extent that
 it is for postpetition interest or other similar charges.
                 (f)    Disputed Payments. If any dispute arises as to the identity of a holder of an
 Allowed Claim who is to receive any Distribution, the Reorganized Debtors may, in lieu of making
 such Distribution to such Person, make such Distribution into an escrow account or hold such
 Distribution in reserve until the disposition thereof shall be determined by Bankruptcy Court order,
 or by written agreement among the interested parties to such dispute.
                (g)    Withholding Taxes. Any federal or state withholding taxes or other
 amounts required to be withheld under any applicable law may be deducted and withheld from any
 Distributions under the Plan. All Persons holding Claims shall be required to provide any
 information necessary to effect the withholding of such taxes. The Reorganized Debtors may
 withhold the entire Distribution due to any holder of an Allowed Claim until such time as such
 holder provides the necessary information to comply with any withholding requirements of any
 governmental unit. Any property so withheld will then be paid by the Reorganized Debtors to the
                                                  10
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 42 of 61


 appropriate authority. If the holder of an Allowed Claim fails to provide the information necessary
 to comply with any withholding requirements of any governmental unit within ninety (90) days
 after the date of first notification to the holder of the need for such information, or for the Cash
 necessary to comply with any applicable withholding requirements, then such holder’s
 Distribution shall be treated as Unclaimed Property herein or the amount required to be withheld
 may be so withheld and turned over to the applicable authority.
                 (h)      Time Bar to Cash Payments by Check. Checks issued by the Reorganized
 Debtors on account of Allowed Claims shall be null and void if not negotiated within ninety (90)
 days after the date of issuance thereof. Requests for the reissuance of any check that becomes null
 and void pursuant to this Section may be made directly to the Reorganized Debtors by the holder
 of the Allowed Claim to whom the check was originally issued. Any Claim with respect to such
 voided check must be made in writing, on or before the later of the first anniversary of the Effective
 Date, or the six (6) month anniversary of the date on which the Distribution was made. After that
 date, all Claims with respect to voided checks shall be discharged and forever barred and the
 proceeds of those checks shall be deemed Unclaimed Property in accordance with Bankruptcy
 Code §347(b) and be distributed as provided herein.
                 (i)     No Payments of Fractional Dollars. Notwithstanding any other provision
 of the Plan to the contrary, no payment of fractional dollars shall be required to be made pursuant
 to the Plan. Whenever any payment of a fraction of a dollar under the Plan would otherwise be
 required, the actual Distribution made may, at the Debtors’ election, reflect a rounding down of
 such fraction to the nearest whole dollar.
                   (j)     Minimum Distributions. Notwithstanding anything herein to the contrary,
 the Reorganized Debtors shall not be required to make distributions or payments of less than
 $25.00, and shall not be required to make partial distributions or payments of fractions of dollars.
 Any Holder of an Allowed Claim whose aggregate distribution under this Plan is less than $25.00
 shall forfeit, at the option of the Reorganized Debtors, such amount to, and such amount shall vest
 in, the Debtors for distribution in accordance with the terms of the Plan.
                 (k)     Setoff and Recoupment. The Reorganized Debtors may, but shall not be
 required to, setoff against, or recoup from, any Claim and the Distributions to be made pursuant to
 the Plan in respect thereof, any claims or defenses of any nature that the Reorganized Debtors or
 the Estates may have against the holder of such Claim, but neither the failure to do so nor the
 allowance of any Claim under the Plan shall constitute a waiver or release by the Debtors, the
 Estates, or the Reorganized Debtors, of any right of setoff, recoupment claims, rights or Avoidance
 Actions that the Debtors, the Estates, or the Reorganized Debtors, or any of their successors may
 possess against such holder. Any setoff or recoupment shall only be made after the affected creditor
 is provided not less than five days notice.
          5.10 Quarterly Reports. Until the Chapter 11 Cases are closed, the Reorganized Debtors
 shall file quarterly reports setting forth the status of Distributions to holders of Allowed Claims
 and any other open matters in the Chapter 11 Cases. The quarterly reports shall be filed on or
 before the 15th day of January, April, July, and October.
        5.11 Vesting of Assets. As of the Effective Date, pursuant to provisions of Bankruptcy
 Code §§ 1141(b) and (c), all property and assets of the Debtors shall be transferred to and shall
 vest in the Reorganized Debtors free and clear of all Liens, Claims and Interests, except as
 otherwise expressly provided in this Plan and/or the Confirmation Order.
                                                11
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 43 of 61


         5.12 Continuing Existence. From and after the Effective Date, the Reorganized Debtors
 will continue in existence and shall continue normal operations of their business as limited liability
 companies under applicable law.
                                            ARTICLE VI

                          EXECUTORY CONTRACTS AND LEASES

         6.01 All executory contracts and unexpired leases listed on Exhibit 1 hereto shall be
 deemed assumed by the Debtors as of the Effective Date. Simultaneously with service of the Plan
 and Disclosure Statement, the Debtors shall provide a notice to all counter-parties to executory
 contracts proposed to be assumed, substantially in the former annexed hereto as Exhibit 2. Such
 counter-parties shall have until seven (7) days prior to the Confirmation Hearing to file an
 objection to the proposed cure amount provided in such notice. All objections to cure amounts
 shall be heard at the Confirmation.
         6.02 Any executory contract or unexpired lease of the Debtors not listed on Exhibit 1
 hereto and which has not been assumed or rejected by Final Order of the Bankruptcy Court, or
 which is not the subject of a pending motion to assume or reject on the Confirmation Date, shall
 be deemed rejected by the Debtors on the Effective Date. Any entity with a Claim that arises from
 the rejection of an executory contract or unexpired lease must file its Claim within thirty (30) days
 after the later of the date of the order rejecting the executory contract or unexpired lease and the
 Confirmation Date, and shall have the same rights as a Class 5 Claimant to the extent such Claim
 becomes an Allowed General Unsecured Claim. Any Claims arising from the rejection of an
 executory contract or unexpired lease not filed with the Bankruptcy Court within such time
 will be automatically treated as a Disallowed Claim, forever barred from assertion, and shall
 not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
 or property of the foregoing parties, without the need for any objections by the Debtors or
 the Reorganized Debtors, as applicable, or further notice to, or action, order, or approval of
 the Bankruptcy Court or any other entity, and any Claim arising out of the rejection of the
 executory contract or unexpired lease shall be deemed fully satisfied, released, and
 discharged, notwithstanding anything in the Schedules or any proof of Claim to the contrary.
                                           ARTICLE VII

                   PROCEDURE FOR RESOLVING DISPUTED CLAIMS

        7.01 Disputed Claim Reserves. Except as provided for below, the Debtors shall set aside
 and reserve for the benefit of each holder of a Disputed Claim an amount equal to the Distributions
 to which the holder of such Disputed Claim would be entitled if such Disputed Claim were an
 Allowed Claim, in an amount equal to the amount of such Claim as estimated by the Bankruptcy
 Court pursuant to an order. Such reserved amounts, and the difference between the amount so
 reserved for each such Claim and the amount of federal, state and local taxes paid by the Debtors
 with respect to such Claim shall constitute the maximum Distribution amount to which the holder
 of such Claim may ultimately become entitled to receive.
        7.02 Distributions to Holders of Allowed Claims. After the Effective Date, the
 Reorganized Debtors shall make one or more Distributions to holders of Allowed Claims in
 accordance with the Plan.
                                                  12
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                            Pg 44 of 61


                        (i)    Distributions on Disputed Claims. No Distributions shall be made
                with respect to a Disputed Claim until the resolution of such dispute by agreement
                with the Debtors, the Reorganized Debtors, or Final Order. On or as soon as
                reasonably practicable after the first Business Day of the next calendar quarter after
                a Disputed Claim becomes an Allowed Claim, the Debtors shall distribute to the
                holder thereof Cash, from the Disputed Claims Reserve, in an amount equal to the
                aggregate amount of Cash that would have been distributed to such holder in respect
                of such Claim had such Claim been an Allowed Claim, in the amount in which it is
                ultimately allowed.
                        (ii)   Treatment of Excess Cash in Disputed Claims Reserve. To the
                extent a Disputed Claim becomes a Disallowed Claim or is reclassified, any Cash
                previously reserved for such portion of such Disputed Claim shall be distributed in
                accordance with the Plan. To the extent all payments required under the Plan have
                already been made, Cash previously reserved for Disputed Claims shall be paid to
                the Reorganized Debtor in accordance with Section 5.11 of the Plan.
         7.03 Resolution of Disputed Claims. Unless otherwise ordered by the Bankruptcy Court
 after notice and a hearing, after the Confirmation Date the Reorganized Debtors shall have the
 right to make and file objections to all Claims, and shall serve a copy of each objection upon the
 holder of the Claim to which the objection is made, as soon as practicable, but in no event later
 than the Objections Bar Date. From and after the Confirmation Date, all objections shall be
 litigated to a Final Order except to the extent the Reorganized Debtors elect to withdraw any claim
 objection, or the Reorganized Debtors and the claimant elect to compromise, settle or otherwise
 resolve any claim objection, in which event they may settle, compromise or otherwise resolve any
 Disputed Claim without further approval of the Bankruptcy Court. A Disputed Claim as to which
 no objection is filed by the Objections Bar Date shall become an Allowed Claim.
         7.04 Procedure for Omnibus Objections to Claims. The Debtors and the Reorganized
 Debtors are permitted to file omnibus objections to claims (an “Omnibus Objection”) on any
 grounds, including but not limited to those grounds specified in Bankruptcy Rule 3007(d). For
 claims that have been transferred, a notice shall be provided only to the person or persons listed as
 being the owner of such claim on the Debtors’ claims register as of the record date as provided for
 in Article V of the Plan. The notice of an Omnibus Objection shall include a copy of the relevant
 Omnibus Objection but not the exhibits thereto listing all claims subject to the objection thereby;
 rather, the notice shall (i) identify the particular claim or claims filed by the claimant that are the
 subject of the Omnibus Objection, (ii) provide a unique, specified and detailed basis for the
 objection, (iii) explain the proposed treatment of the claim, (iv) notify such claimant of the steps
 that must be taken to contest the objection, and (v) otherwise comply with the Bankruptcy Rules.
         7.05 Maintenance of Disputed Claims Reserve. To the extent that the property placed
 in a Disputed Claims Reserve consists of Cash, that Cash shall be deposited in an interest-bearing
 account in a financial institution that is an authorized depository under the U.S. Trustee Operating
 Guidelines. The Disputed Claims Reserve shall be closed and extinguished by the Reorganized
 Debtors when all Distributions and other dispositions of Cash or other property required to be
 made under the Plan from such reserves will have been made in accordance with the terms of the
 Plan.


                                                   13
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                           Pg 45 of 61


                                          ARTICLE VIII

                               RETENTION OF JURISDICTION

        8.01 The Bankruptcy Court shall retain jurisdiction over the Debtors, the Reorganized
 Debtors, and the Chapter 11 Cases pursuant to chapter 11 of the Bankruptcy Code and for the
 purposes set forth in Bankruptcy Code §1127(b), including, without limitation, with respect to the
 following matters:
        (a)     to hear and determine any claim or cause of action belonging to the Estates, and
                any disputes concerning the classification, allowance, or estimation of any Claim;
        (b)     to resolve any disputes concerning any funds held in the Disputed Claims Reserve;
        (c)     to hear and determine all disputed issues relating to a security or ownership interest
                in any property of the Estates, or in any proceeds thereof;
        (d)     to hear and determine all Claims arising out of any agreement entered into by the
                Debtors after the Petition Date but prior to the entry of the Confirmation Order;
        (e)     to recover all assets and property of the Debtors wherever located;
        (f)     to alter, modify and amend the Plan pursuant to Bankruptcy Code §1127 or to
                remedy any defect, cure any omissions, or reconcile any inconsistency in the Plan
                or Confirmation Order as may be necessary to carry out the purpose and intent of
                the Plan, and to extent authorized by the Bankruptcy Code or Bankruptcy Rules;
        (g)     to hear and determine all matters related to the sale of the Debtors’ real property
                prior to the Effective Date;
        (h)     to hear and determine such other matters as may be provided for in the
                Confirmation Order and for the purposes set forth in Bankruptcy Code §§1127(b)
                and 1142, or in Bankruptcy Rules 1019 and 3020(d);
        (i)     to hear and determine all applications for compensation of professionals for
                services rendered and expenses incurred through the Confirmation Date, and
                thereafter to hear and determine any objections to compensation of professionals;
        (j)     to hear and determine any and all pending applications, adversary proceedings,
                contested matters and litigated matters;
        (k)     to hear and determine any disputed issues with respect to the payments to be made
                under the Plan;
        (l)     to enter orders that are necessary or appropriate to carry out the provisions of the
                Plan, including orders interpreting the provisions of the Plan;
        (m)     to enter a Final Order or decree concluding the Debtors’ Chapter 11 Cases; and
        (n)     to determine such other matters as may be provided for in the Confirmation Order,
                or as may be authorized under the provisions of the Bankruptcy Code.




                                                 14
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14           Main Document
                                           Pg 46 of 61


                                          ARTICLE IX

                         CONFIRMATION AND EFFECTIVE DATE

         9.01 Conditions Precedent to Confirmation. The following are the conditions precedent
 to the Confirmation of the Plan:
         (a)    The Debtors shall have entered into a commitment letter for the Exit Facility,
                conditioned upon the entry of the Confirmation Order;
         (b)    All terms, conditions and provisions of the Plan are approved in the proposed
                Confirmation Order; and
         (c)    The proposed Confirmation Order shall be in form and substance acceptable to
                counsel to the Debtors, counsel to Premier, and the U.S. Trustee.
        The conditions precedent set forth in subparagraphs (a), (b), and (c) above, may be waived
 by the Debtors, only with the consent of Premier and upon reasonable notice to the U.S. Trustee.
        9.02 Conditions Precedent to the Effective Date. The following are the conditions
 precedent to the Effective Date of the Plan:
         (a)    The Bankruptcy Court shall have entered the Confirmation Order, and the
                Confirmation Order shall have become a Final Order; and
         (b)    The Debtors shall have made the Effective Date Payment.
                                             ARTICLE X

               DISCHARGE OF CLAIMS, RELEASES AND EXCULPATION

         10.01 Interest Holders of the Debtors shall be treated as provided in section 3.09 of this
 plan.
      10.02 Injunction. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
 CONFIRMATION ORDER, FROM AND AFTER THE CONFIRMATION DATE, ALL
 PERSONS ARE PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN
 ANY MANNER ANY ACTION OR PROCEEDING (WHETHER DIRECTLY, INDIRECTLY,
 DERIVATIVELY OR OTHERWISE) AGAINST THE DEBTORS, THE REORGANIZED
 DEBTORS, THE DEBTORS’ PROPERTY, OR THE ESTATES BASED ON ANY ACT,
 OMISSION, TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT
 OCCURRED ON OR BEFORE THE CONFIRMATION DATE, INCLUDING ANY CLAIMS
 THAT ARE PROPERTY OF THE DEBTORS’ BANKRUPTCY ESTATES (COLLECTIVELY,
 THE “RELEASED CLAIMS”); PROVIDED THAT NOTHING IN THE PLAN OR THE
 CONFIRMATION ORDER SHALL ENJOIN THE UNITED STATES GOVERNMENT OR
 ANY OF ITS AGENCIES OR ANY STATE OR LOCAL AUTHORITY, FROM BRINGING
 ANY CLAIM, SUIT, ACTION OR OTHER PROCEEDINGS (WHETHER DIRECTLY,
 INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE DEBTORS, OR ANY OF
 THE DEBTORS’ OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, ADVISORS,
 AGENTS, REPRESENTATIVES AND ASSIGNS, OR THE DEBTORS’ PROPERTY, FOR
 ANY LIABILITY, INCLUDING UNDER THE INTERNAL REVENUE CODE, THE
 ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE UNITED STATES, OR
                                                 15
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 47 of 61


 ANY STATE OR LOCAL AUTHORITY. IN ADDITION, THE INJUNCTION PROVIDED
 FOR IN THE PLAN SHALL NOT RELEASE ANY ATTORNEY FROM ANY OBLIGATIONS
 OWED UNDER RULE 1.8(h) OF THE NEW YORK STATE RULES OF PROFESSIONAL
 CONDUCT FOR MALPRACTICE LIABILITY.
       10.03 Release by the Debtors. PURSUANT TO BANKRUPTCY CODE §1123(b), AND
 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, UPON THE
 EFFECTIVE DATE, THE DEBTORS AND REORGANIZED DEBTORS SHALL RELEASE
 UNCONDITIONALLY, AND HEREBY ARE DEEMED TO FOREVER RELEASE
 UNCONDITIONALLY THE FOLLOWING PERSONS (COLLECTIVELY, THE “RELEASED
 PARTIES”): (A) PREMIER ITS DIRECTORS, OFFICERS, ADVISORS, ACCOUNTANTS,
 CONSULTANTS, AND ATTORNEYS; AND (B) THE DEBTORS’ ADVISORS, INCLUDING
 ATTORNEYS AND ACCOUNTANTS, FROM ANY AND ALL CLAIMS, OBLIGATIONS,
 SUITS, JUDGMENTS, DAMAGES, RIGHTS, CAUSES OF ACTION AND LIABILITIES
 WHATSOEVER, INCLUDING THE RELEASED CLAIMS (EXCEPT FOR THE RIGHT TO
 ENFORCE THE PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS, IF ANY,
 UNDER THE PLAN AND THE RIGHT TO FILE AN OBJECTION WITH THE
 BANKRUPTCY COURT WITH RESPECT TO ANY FEE CLAIMS), WHETHER
 LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
 UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
 EXISTING OR THEREAFTER ARISING, IN LAW, OR OTHER OCCURRENCE TAKING
 PLACE ON OR PRIOR TO THE EFFECTIVE DATE, EXCEPT FOR THOSE CLAIMS OR
 LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION THAT
 CONSTITUTES GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF
 FIDUCIARY DUTY, CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE
 DISCLOSURE OF CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES. IN
 ADDITION, THE RELEASE PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW YORK
 STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
       10.04 Exculpation. TO THE EXTENT PERMISSIBLE UNDER BANKRUPTCY CODE
 §1125(e), NEITHER THE RELEASED PARTIES NOR THEIR ADVISORS, ACCOUNTANTS,
 AND ATTORNEYS, SHALL HAVE OR INCUR ANY LIABILITY TO ANY HOLDER OF A
 CLAIM OR INTEREST FOR ANY ACT OR OMISSION DURING THE PENDENCY OF THE
 CHAPTER 11 CASES IN CONNECTION WITH, OR ARISING OUT OF, THE CHAPTER 11
 CASE, THE PURSUIT OF CONFIRMATION OF THE PLAN, THE CONSUMMATION OF
 THE PLAN, OR THE PROPERTY OR CASH TO BE DISTRIBUTED UNDER THE PLAN;
 PROVIDED, HOWEVER, THAT THE FOREGOING EXCULPATION SHALL HAVE NO
 EFFECT ON THE LIABILITY OF AN ENTITY WHICH RESULTS FROM ANY SUCH ACT
 OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO HAVE RESULTED FROM
 GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF FIDUCIARY DUTY,
 CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE DISCLOSURE OF
 CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES, AND, IN ALL RESPECTS,
 THE RELEASED PARTIES SHALL BE ENTITLED TO RELY UPON THE ADVICE OF
 COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES UNDER THE
 PLAN. IN ADDITION, THE EXCULPATION PROVIDED FOR IN THE PLAN SHALL NOT
 RELEASE ANY ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF

                                        16
18-12341-smb       Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14              Main Document
                                             Pg 48 of 61


 THE NEW YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
 LIABILITY.
      NOTHING CONTAINED HEREIN SHALL CONSTITUTE A RELEASE OF AN
 INDEPENDENT CLAIM HELD BY A CREDITOR OR INTEREST HOLDER AGAINST
 A NON-DEBTOR ENTITY OR PERSON BASED ON ACTS OR OMISSIONS
 UNRELATED TO THE DEBTORS OR THE CHAPTER 11 CASES. IN ADDITION,
 NOTHING CONTAINED HEREIN OR IN THE PLAN SHALL RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
 YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
 LIABILITY.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
 OF THE RELEASES AND SETTLEMENTS CONTAINED IN THE PLAN.
        NOTHING IN THE PLAN OR THE CONFIRMATION ORDER SHALL EFFECT
 A RELEASE OF ANY CLAIM BY THE UNITED STATES GOVERNMENT OR ANY OF
 ITS AGENCIES OR ANY STATE AND LOCAL AUTHORITY, INCLUDING, WITHOUT
 LIMITATION, ANY CLAIM ARISING UNDER THE INTERNAL REVENUE CODE,
 THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE UNITED
 STATES OR ANY STATE AND LOCAL AUTHORITY AGAINST: (I) THE DEBTORS;
 (II) ANY OF THE DEBTORS’ MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES,
 ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND ASSIGNS; AND (III)
 THE RELEASED PARTIES. IN ADDITION, SUBJECT TO BANKRUPTCY CODE §§ 524
 AND 1141, THE RELEASES DESCRIBED HEREIN SHALL NOT PRECLUDE POLICE,
 FEDERAL TAX, OR REGULATORY AGENCIES FROM FULFILLING THEIR
 STATUTORY DUTIES.
      THE RELEASES DESCRIBED IN THIS SECTION ARE IN ADDITION TO, AND
 NOT IN LIEU OF, ANY OTHER RELEASE SEPARATELY GIVEN, CONDITIONALLY
 OR UNCONDITIONALLY, BY THE DEBTORS TO ANY OTHER PERSON. ANY
 RELEASE GIVEN BY THE DEBTORS OR A PERSON WHICH IS PART OF OR
 SUBJECT TO A FINAL ORDER OF THE BANKRUPTCY COURT REMAINS IN FULL
 FORCE AND EFFECT AND ARE RATIFIED BY THE PLAN.
         10.05 Persons or Entities Not Released by the Debtors. Except for the releases contained
 in the Plan, the Confirmation Order and the DIP Financing Order, the Debtors and the Estates are
 not releasing any claims or actions against any Person, or their respective affiliates, assigns, agents,
 directors, officers, advisors, accountants, investment bankers, consultants, attorneys and other
 representatives of any of the foregoing.
        10.06 Good Faith. The entry of the Confirmation Order shall constitute the determination
 by the Bankruptcy Court that the Released Parties have acted in good faith and in compliance with
 the applicable provisions of the Bankruptcy Code, pursuant to, among others, Bankruptcy Code
 §§1125(e) and 1129(a)(3), with respect to the foregoing.




                                                   17
18-12341-smb       Doc 103      Filed 01/18/19 Entered 01/18/19 16:03:14                Main Document
                                             Pg 49 of 61


                                             ARTICLE XI

                                 MISCELLANEOUS PROVISIONS

        11.01 Headings. The headings used in the Plan are inserted for convenience or reference
 only and are not part of the Plan.
         11.02 Notices. Notices shall be deemed given when received. All notices, requests or
 demands described in or required to be made in accordance with the Plan shall be in writing and
 shall be delivered by overnight mail and email transmission as follows:
                          (a)    If to the Debtors or Reorganized Debtors:
                                 Klestadt Winters Jureller Southard & Stevens, LLP
                                 200 West 41st Street, 17th Floor
                                 New York, New York 10036
                                 Attn: Tracy L. Klestadt
                                 (212) 972-3000
                                 TKlestadt@Klestadt.com

                         (b)     If to Premier:
                                 SilvermanAcampora LLP
                                 100 Jericho Quadrangle - Suite 300
                                 Jericho, New York 11753
                                 Attn: Kenneth P. Silverman
                                 (516) 479-6300
                                 KSilverman@SilvermanAcampora.com

                         (c)     If to the U.S. Trustee:
                                 Office of the U.S. Trustee
                                 201 Varick Street, Suite 1006
                                 New York, New York 10014
                                 Attn: Susan Arbeit
                                 (212) 510-0500
                                 Susan.Arbeit@USDOJ.gov

 If to a holder of a Claim or Interest, at the address set forth in its proof of Claim or proof of Interest
 filed with and allowed by the Court, or, if none, at its address set forth in the Schedules prepared
 and filed by the Debtors with the Bankruptcy Court pursuant to Bankruptcy Rule 1007(b).
        11.03 Change of Address. Any of the parties identified in section 11.02 of the Plan may
 change the address at which it is to receive notices under the Plan by sending written notice
 pursuant to the provisions of this Article to counsel to the Debtors.
         11.04 Modification of the Plan. The Debtors reserve the right, in accordance with the
 Bankruptcy Code, upon written consent of counsel to Premier, to amend or modify the Plan prior
 to the Confirmation Date or as soon as practicable thereafter. After the Confirmation Date, the
 Debtors or the Reorganized Debtors may, upon appropriate motion, notice, and order of the Court,
 remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as may
 be necessary to carry out the purposes and intent of the Plan.
                                                    18
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 50 of 61


       11.05 Reservation of Rights. Nothing contained herein shall prohibit the Debtors or the
 Reorganized Debtors from prosecuting or defending any of the rights of the Debtors’ Estates.
         11.06 Severability. Should any provision in the Plan be determined to be unenforceable,
 such determination shall in no way limit or affect the enforceability and operative effect of any
 and all other provisions of the Plan.
         11.07 Successors and Assigns. The rights and obligations of any entity named or referred
 to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of
 such entity.
         11.08 Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
 rights and obligations arising under the Plan shall be governed by, and construed and enforced in
 accordance with, the laws of the State of New York.
        11.09 The Reorganized Debtors shall, promptly after the full administration of the
 Chapter 11 Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022
 and any applicable order of the bankruptcy Court to close the Chapter 11 Cases.
         11.10 Section and Article References. Unless otherwise specified, all references in the
 Plan to Sections and Articles are to Sections and Articles of the Plan.


                           [ONE SIGNATURE PAGE TO FOLLOW]




                                                  19
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14         Main Document
                                      Pg 51 of 61


  Dated: New York, New York         1141 REALTY OWNER, LLC
         January 18, 2018            By: 1141 Realty LLC, Manager and Sole Member

                                    By: /s/ Jagdish Vaswani
                                    Name: Jagdish Vaswani
                                    Title: Manager


  Dated: New York, New York         FLATIRONHOTEL OPERATIONS LLC
         January 18, 2018

                                    By: /s/ Jagdish Vaswani
                                    Name: Jagdish Vaswani
                                    Title: Managing Member


  Approved as to Form Only:

  Dated: New York, New York
         January 18, 2018
                                    By: /s/ James Katchadurian
                                    Name: James Katchadurian
                                    Title: Chief Restructuring Officer for the Debtors




                                        20
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 52 of 61


                                     Exhibit 1
     18-12341-smb                             Doc 103                     Filed 01/18/19 Entered 01/18/19 16:03:14                                                            Main Document
                                                                                       Pg 53 of 61
                   Creditor                       Address1                      Address2                Address3       Address4                    Description     Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement   18‐12342   Flatironhotel Operations LLC           $0.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 54 of 61


                                     Exhibit 2
18-12341-smb            Doc 103       Filed 01/18/19 Entered 01/18/19 16:03:14                       Main Document
                                                   Pg 55 of 61


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP                                                    Objection Date: March __, 2019
 Tracy L. Klestadt                                                                   Time: 4:00 p.m.
 Joseph C. Corneau
 Christopher Reilly
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
                                                                     :
 In re:                                                              : Chapter 11
                                                                     :
 1141 REALTY OWNER LLC, et al.,                                      : Case No. 18-12341(SMB)
                                                                     :
                                     Debtors.                        : Jointly Administered
                                                                     :
 ------------------------------------------------------------------ X
              NOTICE AND SCHEDULE OF DEBTORS’ CALCULATIONS
         OF CURE AMOUNTS OWED ON THEIR CONTRACTS AND LEASES TO
       BE ASSUMED AS PART OF THEIR PROPOSED PLAN OF REORGANIZATION
 Lease/Contract and Counterparty:                        Refer to Schedule A


 For questions regarding the cure amounts set forth on Schedule A, or to attempt to resolve
 any assumption or cure issues consensually, please contact Klestadt Winters Jureller
 Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New York 10036
 (Attn: Tracy L. Klestadt), Telephone (212) 972-3000; tklestadt@klestadt.com.

            PLEASE TAKE NOTICE that, pursuant to the proposed plan of reorganization (the
             1
 “Plan”), filed by 1141 Realty Owner LLC and Flatironhotel Operations LLC (the “Debtors”) in
 the above-captioned case, the Debtors propose to assume certain executory contracts and
 unexpired leases, as described on Schedule A annexed hereto (the “Assumed Contracts”).
 Copies of the Plan and the related disclosure statement accompany this notice.
            PLEASE TAKE FURTHER NOTICE that the Debtors will seek to assume all of the
 Assumed Contracts (each, an “Assumption”), and have the Assumption date in each instance be

 1
     Capitalized terms not otherwise defined in this Notice shall have the definitions ascribed to them in the Plan.
18-12341-smb       Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                            Pg 56 of 61



 effective as of the Effective Date under the Plan.
        PLEASE TAKE FURTHER NOTICE that, as of January 18, 2018 (the
 “Determination Date”), the Debtors believe that they owe to the respective vendees the
 corresponding amount listed on the attached schedule (the “Cure Amount”).
        PLEASE TAKE FURTHER NOTICE, that objections to an Assumption, Cure
 Amount, if any, and/or timing of payment of the Cure Amount, shall be in writing, filed with the
 Court electronically in accordance with General Order M-399 by registered users of the Court’s
 electronic case filing system and, by all other parties in interest, mailed to the Clerk of the United
 States Bankruptcy Court, One Bowling Green, New York, New York 10004-1408, on a CD-Rom
 or flash drive, preferably in Portable Document format (PDF), WordPerfect or any other
 Windows-based word processing format (with a two hard copies delivered directly to the
 Chambers of the Honorable Stuart M. Bernstein, United States Bankruptcy Court, One Bowling
 Green, New York, New York 10004, and served in accordance with General Order M-399 upon:
 (i) Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New
 York, New York 10036, Attn: Tracy L. Klestadt; (ii) SilvermanAcampora LLP, 100 Jericho
 Quadrangle, Suite 300, Jericho, New York, 11753, Attn: Kenneth P. Silverman; and (iii) the
 Office of the United States Trustee, U.S. Federal Office Building, 201 Varick Street, New York,
 New York 10014, Attn: Susan Arbeit, so as to be received no later than 4:00 p.m. on _______,
 2019 (the “Cure Schedule Objection Deadline”).
        PLEASE TAKE FURTHER NOTICE that if no objections are received by the Cure
 Schedule Objection Deadline, the cure amounts set forth in the Cure Schedule shall be binding
 under the Plan and upon the other party to each Assumed Contract for all purposes and will
 constitute a final determination of total cure amounts required to be paid or obligations required
 to be performed by the Debtors in connection with any Assumption of each Assumed Contract as
 of the Determination Date. In addition, each vendee under an Assumed Contract shall be barred
 from objecting to the cure information set forth in the Cure Schedule, including, without
 limitation, the right to assert any additional cure or other amounts with respect to the Assumed

                                                   2
18-12341-smb      Doc 103     Filed 01/18/19 Entered 01/18/19 16:03:14             Main Document
                                           Pg 57 of 61



 Contract arising or relating to any period prior to the Determination Date.
        PLEASE TAKE FURTHER NOTICE that any determination of cure amounts as set
 forth in the Cure Schedule shall be without prejudice to any of the vendees’ respective rights to
 object to the assumption of any Assumed Contract; provided, however, that such objection must
 be filed with the Court and received prior to the Cure Schedule Objection Deadline.

 Dated: New York, New York
        January __, 2019
                                                  KLESTADT WINTERS JURELLER
                                                  SOUTHARD & STEVENS, LLP


                                            By: DRAFT
                                                Tracy L. Klestadt
                                                Joseph C. Corneau
                                                Christopher Reilly
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                Fax: (212) 972-2245
                                                Email: tklestadt@klestadt.com
                                                        jcorneau@klestadt.com
                                                       creilly@klestadt.com

                                                  Attorneys for the Debtor and
                                                  Debtor-in-Possession




                                                  3
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 58 of 61


                                  SCHEDULE A
     18-12341-smb                             Doc 103                     Filed 01/18/19 Entered 01/18/19 16:03:14                                                            Main Document
                                                                                       Pg 59 of 61
                   Creditor                       Address1                      Address2                Address3       Address4                    Description     Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement   18‐12342   Flatironhotel Operations LLC           $0.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
18-12341-smb   Doc 103   Filed 01/18/19 Entered 01/18/19 16:03:14   Main Document
                                      Pg 60 of 61


                                    Exhibit B
                                     18-12341-smb                  Doc 103                Filed 01/18/19 Entered 01/18/19 16:03:14                                       Main Document
                                                                                                       Pg 61 of 61

                                                                                     1141 Realty Owner, LLC et al (Case #18-12341)
                                                                                                 Liquidation Analysis




Assets                                                                  Chapter 11            Chapter 7         Variance           NOTES


                                                                                                                                   Going Concern \ As is Appraisal by CBRE dated April 2018; Assumes that a Chapter 7 Trustee
                                                                                                                                   would achieve same asset sale results which in all likelyhood would not be the case
  Real Property located at 1141 Broadway, NY NY                          45,500,000            45,500,000   $              -

                                                      Total Assets $     45,500,000       $    45,500,000   $                  -

Professional Liabilities

  Chapter 7 Professional Fees & Expenses                                              -        (2,275,000) $    (2,275,000) Estimated Chapter 7 Trustee fees, and Chapter 7 legal and accounting fees at 5%.

                           Net Assets Available for Distribution $       45,500,000       $    43,225,000   $   (2,275,000)

Total Liabilities (as Scheduled)

  Total Liabilites                                                       28,475,701            28,475,701   $              -       Total Liabilities from Schedules of Assets and Liabilities

                                   Total Liabilities (as Scheduled) $    28,475,701       $    28,475,701   $              -




                                             Net Surplus (defecit) $ 17,024,298.85        $ 14,749,298.85   $    (2,275,000)
